Filed 11/17/11


      IN THE SUPREME COURT OF CALIFORNIA


KRISTIN M. PERRY et al.,                         )
              Plaintiffs and Respondents,        )
                                                 )
                 v.                              )        S189476
                                                 )
EDMUND G. BROWN, JR., as Governor, etc., et al., ) 9th Cir. No. 10-16696
               Defendants;                       )
                                                 )
CITY AND COUNTY OF SAN FRANCISCO,                )     N.D. Cal. No.
               Intervener and Respondent;        ) 3:09-cv-02292-VRW
                                                 )
DENNIS HOLLINGSWORTH et al.,                     )
               Interveners and Appellants.       )
____________________________________________)


        At the request of the United States Court of Appeals for the Ninth Circuit,
we agreed to decide a question of California law that is relevant to the underlying
lawsuit in this matter now pending in that federal appellate court. (Perry v. Brown
(9th Cir. No. 10-16696); see Cal. Rules of Court, rule 8.548.) As posed by the
Ninth Circuit, the question to be decided is ―[w]hether under article II, section 8 of
the California Constitution, or otherwise under California law, the official
proponents of an initiative measure possess either a particularized interest in the
initiative‘s validity or the authority to assert the State‘s interest in the initiative‘s
validity, which would enable them to defend the constitutionality of the initiative
upon its adoption or appeal a judgment invalidating the initiative, when the public
officials charged with that duty refuse to do so.‖
        In addressing this issue, we emphasize at the outset that although in this
case the question posed by the Ninth Circuit happens to arise in litigation


                                             1
challenging the validity, under the United States Constitution, of the initiative
measure (Proposition 8) that added a section to the California Constitution
providing that ―[o]nly marriage between a man and a woman is valid or
recognized in California‖ (Cal. Const., art. I, § 7.5), the state law issue that has
been submitted to this court is totally unrelated to the substantive question of the
constitutional validity of Proposition 8. Instead, the question before us involves a
fundamental procedural issue that may arise with respect to any initiative measure,
without regard to its subject matter. The same procedural issue regarding an
official initiative proponent‘s standing to appear as a party in a judicial proceeding
to defend the validity of a voter-approved initiative or to appeal a judgment
invalidating it when the public officials who ordinarily provide such a defense or
file such an appeal decline to do so, could arise with regard to an initiative
measure that, for example, (1) limited campaign contributions that may be
collected by elected legislative or executive officials, or (2) imposed term limits
for legislative and executive offices, or (3) prohibited government officials from
accepting employment after leaving office with companies or individuals that have
benefited from the officials‘ discretionary governmental decisions while in office.
(Cf., e.g., Prop. 73 (Primary Elec. (June 7, 1988)), invalidated in part in Kopp v.
Fair Pol. Practices Com. (1995) 11 Cal.4th 607 [campaign contribution limits];
Prop. 140 (Gen. Elec. (Nov. 6, 1990)), upheld in Legislature v. Eu (1991) 54
Cal.3d 492 [term limits]; City of Santa Monica‘s ballot measure Prop. LL
(Consolidated Gen. Mun. Elec. (Nov. 7, 2000)), upheld in City of Santa Monica v.
Stewart (2005) 126 Cal.App.4th 43 [postgovernment employment limits].) The
resolution of this procedural question does not turn on the substance of the
particular initiative measure at issue, but rather on the purpose and integrity of the
initiative process itself.



                                           2
       As we discuss more fully below, in the past official proponents of initiative
measures in California have uniformly been permitted to participate as parties —
either as interveners or as real parties in interest — in numerous lawsuits in
California courts challenging the validity of the initiative measure the proponents
sponsored. Such participation has routinely been permitted (1) without any
inquiry into or showing that the proponents‘ own property, liberty, or other
personal legally protected interests would be specially affected by invalidation of
the measure, and (2) whether or not the government officials who ordinarily
defend a challenged enactment were also defending the measure in the proceeding.
This court, however, has not previously had occasion fully to explain the basis
upon which an official initiative proponent‘s ability to participate as a party in
such litigation rests.
       As we shall explain, because the initiative process is specifically intended
to enable the people to amend the state Constitution or to enact statutes when
current government officials have declined to adopt (and often have publicly
opposed) the measure in question, the voters who have successfully adopted an
initiative measure may reasonably harbor a legitimate concern that the public
officials who ordinarily defend a challenged state law in court may not, in the case
of an initiative measure, always undertake such a defense with vigor or with the
objectives and interests of those voters paramount in mind. As a consequence,
California courts have routinely permitted the official proponents of an initiative
to intervene or appear as real parties in interest to defend a challenged voter-
approved initiative measure in order ―to guard the people‘s right to exercise
initiative power‖ (Building Industry Assn. v. City of Camarillo (1986) 41 Cal.3d
810, 822 (Building Industry Assn.)) or, in other words, to enable such proponents
to assert the people’s, and hence the state’s, interest in defending the validity of
the initiative measure. Allowing official proponents to assert the state‘s interest in

                                           3
the validity of the initiative measure in such litigation (along with any public
officials who may also be defending the measure) (1) assures voters who
supported the measure and enacted it into law that any residual hostility or
indifference of current public officials to the substance of the initiative measure
will not prevent a full and robust defense of the measure to be mounted in court on
the people‘s behalf, and (2) ensures a court faced with the responsibility of
reviewing and resolving a legal challenge to an initiative measure that it is aware
of and addresses the full range of legal arguments that reasonably may be
proffered in the measure‘s defense. In this manner, the official proponents‘
general ability to appear and defend the state‘s interest in the validity of the
initiative measure and to appeal a lower court judgment invalidating the measure
serves to enhance both the fairness of the judicial process and the appearance of
fairness of that process.
       We have cautioned that in most instances it may well be an abuse of
discretion for a court to fail to permit the official proponents of an initiative to
intervene in a judicial proceeding to protect the people‘s right to exercise their
initiative power even when one or more government defendants are defending the
initiative‘s validity in the proceeding. (See Building Industry Assn., supra, 41
Cal.3d at p. 822.) Thus, in an instance — like that identified in the question
submitted by the Ninth Circuit — in which the public officials have totally
declined to defend the initiative‘s validity at all, we conclude that, in light of the
nature and purpose of the initiative process embodied in article II, section 8 of the
California Constitution (hereafter article II, section 8) and the unique role of
initiative proponents in the constitutional initiative process as recognized by
numerous provisions of the Elections Code, it would clearly constitute an abuse of
discretion for a court to deny the official proponents of an initiative the
opportunity to participate as formal parties in the proceeding, either as interveners

                                           4
or as real parties in interest, in order to assert the people‘s and hence the state‘s
interest in the validity of the measure and to appeal a judgment invalidating the
measure. In other words, because it is essential to the integrity of the initiative
process embodied in article II, section 8 that there be someone to assert the state‘s
interest in an initiative‘s validity on behalf of the people when the public officials
who normally assert that interest decline to do so, and because the official
proponents of an initiative (in light of their unique relationship to the initiative
measure under art. II, § 8 and the relevant provisions of the Elec. Code) are the
most obvious and logical persons to assert the state‘s interest in the initiative‘s
validity on behalf of the voters who enacted the measure, we conclude that
California law authorizes the official proponents, under such circumstances, to
appear in the proceeding to assert the state‘s interest in the initiative‘s validity and
to appeal a judgment invalidating the measure. Neither the Governor, the
Attorney General, nor any other executive or legislative official has the authority
to veto or invalidate an initiative measure that has been approved by the voters. It
would exalt form over substance to interpret California law in a manner that would
permit these public officials to indirectly achieve such a result by denying the
official initiative proponents the authority to step in to assert the state‘s interest in
the validity of the measure or to appeal a lower court judgment invalidating the
measure when those public officials decline to assert that interest or to appeal an
adverse judgment.
       Accordingly, we respond to the question posed by the Ninth Circuit in the
affirmative. In a postelection challenge to a voter-approved initiative measure, the
official proponents of the initiative are authorized under California law to appear
and assert the state‘s interest in the initiative‘s validity and to appeal a judgment
invalidating the measure when the public officials who ordinarily defend the
measure or appeal such a judgment decline to do so.

                                            5
                     I. Factual and Procedural Background
       We begin with a brief summary of the factual and procedural background
of the current proceeding.
       In May 2008, a majority of this court concluded that the California statutes
limiting the designation of marriage to opposite-sex couples violated the right of
same-sex couples to the equal protection of the laws as guaranteed by the then-
governing provisions of the California Constitution. (In re Marriage Cases (2008)
43 Cal.4th 757.) Thereafter, in the general election held in California in
November 2008, a majority of voters approved Proposition 8, an initiative
measure that amended the California Constitution by adding a new section —
section 7.5 — to article I of the California Constitution. Section 7.5 of article I of
the California Constitution provides in full: ―Only marriage between a man and a
woman is valid or recognized in California.‖
       Proposition 8 was submitted to the Attorney General, circulated for
signature, and formally filed with the Secretary of State for submission to the
voters by five California electors — Dennis Hollingsworth, Gail J. Knight, Martin
F. Gutierrez, Hak-Shing William Tam, and Mark A. Jansson — who are the
official proponents of the initiative measure under California law. (Elec. Code,
§§ 342, 9001.) Shortly after commencing the initiative petition process, the
proponents established ProtectMarriage.com — Yes on 8, a Project of California
Renewal (hereafter ProtectMarriage.com) as a ―ballot measure committee‖ (see
Gov. Code, § 84107) to supervise all aspects of the campaign to qualify the
measure for the ballot and to seek to obtain its adoption at the ensuing election.
       One day after the November 2008 election at which Proposition 8 was
approved by a majority of voters, opponents of the measure filed three petitions
for an original writ of mandate in this court, challenging the validity of
Proposition 8 under the California Constitution. (The three petitions were

                                           6
ultimately consolidated and decided together in Strauss v. Horton (2009) 46
Cal.4th 364 (Strauss).) The petitions contended primarily that Proposition 8
constituted a constitutional revision, which under the California Constitution could
not properly be adopted through the initiative process, rather than a constitutional
amendment, which could be adopted by initiative; one petition also contended that
Proposition 8 violated the separation of powers doctrine embodied in the
California Constitution.
       While those petitions were pending, and before this court decided whether
to accept the matters for decision, the official proponents of Proposition 8 filed
motions to intervene in each of the proceedings, to defend the validity of
Proposition 8. Shortly thereafter, this court agreed to hear and decide the petitions
and, in the same order, granted the official proponents‘ motions to intervene in the
proceedings.1
       After briefing and oral argument, this court, on May 26, 2009, handed
down its decision in Strauss, supra, 46 Cal.4th 364, concluding (1) that, under the
California Constitution, Proposition 8 was a constitutional amendment, rather than
a constitutional revision, and thus could be adopted through the initiative process,
and (2) that the measure did not violate the separation of powers doctrine
embodied in the California Constitution.
       On May 22, 2009, just a few days before the decision in Strauss, supra, 46
Cal.4th 364, was filed, plaintiffs Kristin M. Perry, Sandra B. Stier, Paul T. Katami,
and Jeffrey J. Zarrillo — two same-sex couples who, after the adoption of

1      The order in Strauss, supra, 46 Cal.4th 364, while granting the motion to
intervene filed by the official proponents of Proposition 8, simultaneously denied a
motion to intervene that had been filed by a separate pro-Proposition 8 advocacy
organization, Campaign for California Families, that was not an official proponent
of the challenged initiative measure.




                                           7
Proposition 8, had sought but had been denied marriage licenses in Alameda
County and Los Angeles County respectively — filed the underlying action in the
current matter in federal district court in San Francisco. (Perry v.
Schwarzenegger (N.D.Cal. No. 3:09-cv-02292-VRW.)2 Plaintiffs‘ complaint in
Perry named as defendants in their official capacities the Governor of California,
the Attorney General of California, the Director and the Deputy Director of the
State Department of Public Health, the Alameda County Clerk-Recorder, and the
Los Angeles County Registrar-Recorder/County Clerk. The complaint alleged
that Proposition 8 violates the due process and equal protection clauses of the
federal Constitution and sought injunctive and declaratory relief.3
       On May 28, 2009, the proponents of Proposition 8 and
ProtectMarriage.com (hereafter Proponents) filed a motion to intervene in the
Perry proceeding, maintaining that the existing parties in the action would not
adequately represent the interests of those who wished to defend the measure.


2      The decision rendered by the federal district court after trial was published
as Perry v. Schwarzenegger (N.D.Cal. 2010) 704 F.Supp.2d 921 and, for
convenience, will hereafter be referred to in this opinion as Perry I. The Ninth
Circuit order submitting the question of standing to this court was published as
Perry v. Schwarzenegger (9th Cir. 2011) 628 F.3d 1191, and will hereafter be
referred to in this opinion as Perry II. After the Ninth Circuit filed its order, a new
Governor of California took office and the matter was subsequently retitled Perry
v. Brown, the current title of the proceeding in this court.
       Hereafter, except when specifically referring to either the district court‘s
decision or the Ninth Circuit‘s order, this opinion will refer to the federal lawsuit
simply as the Perry action.
3      In the Strauss litigation filed in this court, the petitioners challenged the
validity of Proposition 8 only on state constitutional grounds, and did not raise the
question of the constitutional validity of the measure under the federal
Constitution. (See Strauss, supra, 46 Cal.4th at p. 412, fn. 11.) Our opinion in
Strauss did not address the federal constitutional issue.




                                          8
       On June 12, 2009, all named defendants filed answers to the complaint. In
their answers, the named defendants other than the Attorney General refused to
take a position on the merits of plaintiffs‘ constitutional challenge and declined to
defend the validity of Proposition 8. The answer filed by the Attorney General
also declined to defend the initiative, but went further and affirmatively took the
position that Proposition 8 is unconstitutional.
       On July 2, 2009, the district court held a hearing on a number of matters,
including the motion to intervene filed by Proponents. At that hearing, the district
court observed that ―under California law, as I understand it, proponents of
initiative measures have standing to represent proponents and to defend an
enactment that is brought into law by the initiative process‖ and suggested that
such intervention by the official initiative proponents was particularly appropriate
―where the authorities, the defendants who ordinarily would defend the
proposition or the enactment that is being challenged here, are taking the position
that, in fact, it is constitutionally infirm[].‖ Neither plaintiffs nor any of the named
defendants objected to Proponents‘ motion to intervene and the district court
granted the motion.4


4       The relevant portion of the transcript of the July 2, 2009 hearing reads:
―[W]ith respect to the motion to intervene, that basically is unopposed and, it does
seem to me, substantially justified in this case, particularly where the authorities,
the defendants who ordinarily would defend the proposition or the enactment that
is being challenged here, are taking the position that, in fact, it is constitutionally
infirm[]. And so, it seems to me, both for practical reasons and reasons of
proceeding in this case in an orderly and judicial fashion that intervention is
appropriate. [¶] Certainly, under California law, as I understand it, proponents of
initiative measures have the standing to represent proponents and to defend an
enactment that is brought into law by the initiative process. [¶] . . . [A]re there any
objections to granting the motion to intervene? (No response.) Hearing none, that
motion will be granted.‖




                                           9
       Thereafter, Proponents participated as interveners in the district court trial
in Perry. Indeed, Proponents were the only party in the district court to present
witnesses and legal argument in defense of the challenged initiative measure.5
       At the conclusion of the trial, the district court issued a lengthy opinion,
setting forth numerous findings of fact and conclusions of law and determining
that Proposition 8 violates both the due process and equal protection clauses of the
federal Constitution. (Perry I, supra, 704 F.Supp.2d 921.) The district court
issued an order enjoining defendants in their official capacities, and all persons


5       The district court in Perry also granted a motion filed by the City and
County of San Francisco (San Francisco) to intervene in the action on behalf of
plaintiffs. As an intervener, San Francisco has participated as a party in these
proceedings in the district court, in the Ninth Circuit, and in this court. Although
plaintiffs and San Francisco have filed separate briefs in this court, the legal
arguments raised by these parties largely overlap and for convenience we shall
refer to the arguments presented by either of these parties as plaintiffs‘ arguments.
        At a later stage of the district court proceedings, the County of Imperial, the
Imperial County Board of Supervisors, and the Imperial County Deputy County
Clerk/Recorder moved to intervene in the action to defend the validity of
Proposition 8. The district court did not rule on the Imperial County motion to
intervene until after the trial was completed and the court had handed down its
ruling on the merits. At that point, the district court denied the intervention
motion. Thereafter, Imperial County, its board of supervisors and its deputy
county clerk/recorder appealed the denial of their motion to intervene to the Ninth
Circuit. On the same day the Ninth Circuit filed its order submitting the question
of Proponents‘ standing to this court, the Ninth Circuit issued an opinion affirming
the district court‘s denial of intervention by Imperial County, its board of
supervisors and its deputy county clerk/recorder. In affirming the denial of
intervention, the Ninth Circuit opinion relied in part on the fact that intervention
had been sought by the deputy county clerk/recorder rather than the county
clerk/recorder herself; the opinion left open the question whether a county
clerk/recorder would have standing to intervene. On February 25, 2011, the newly
elected County Clerk/Recorder of Imperial County filed a motion in the Ninth
Circuit seeking to intervene in the action. That motion is currently pending in the
Ninth Circuit.




                                          10
under their supervision or control, from applying or enforcing Proposition 8. (704
F.Supp.2d at p. 1003.) The Ninth Circuit subsequently issued an order staying the
district court‘s judgment pending appeal, and as a result Proposition 8 remains in
effect at the present time.
       Proponents, as interveners in the district court, filed in the Ninth Circuit a
timely appeal of the district court judgment invalidating Proposition 8.6 None of
the named defendants at whom the district court‘s injunction was directed
appealed from the district court judgment, however, and, in an early order
establishing a schedule for considering the appeal, the Ninth Circuit specifically
requested the parties to brief the question whether Proponents have standing to
appeal the district court‘s ruling.7


6       Initially, all five of the individual proponents of Proposition 8 moved to
intervene in the Perry litigation. In the course of the district court litigation, one
of the individual proponents — Hak-shing William Tam (Tam) — moved to
withdraw as a defendant intervener. The district court did not rule on Tam‘s
motion to withdraw until after it issued its decision on the merits, and at that point
the district court denied the motion to withdraw as moot.
        Tam did not join in the appeal from the district court judgment that was
filed in the Ninth Circuit by the other four individual proponents and
ProtectMarriage.com. For convenience, further references to ―Proponents‖ refer
collectively to the four individual proponents and ProtectMarriage.com who filed
the appeal in the Ninth Circuit and have participated in the present proceeding in
this court.
7      Under federal law, a party who has been permitted to intervene in a lower
court proceeding is entitled to appeal a judgment in the absence of the party on
whose side intervention was permitted only upon a showing that the intervener
independently fulfills the case or controversy requirements of article III of the
federal Constitution. (See, e.g., Diamond v. Charles (1986) 476 U.S. 54, 68.)
Under California law, by contrast, a party who has been permitted to intervene in a
lower court proceeding to defend an action may appeal from an adverse judgment
despite the failure of the original defendant to file an appeal. (See, e.g., People v.
Perris Irrigation District (1901) 132 Cal. 289, 290-291.)




                                          11
       In the briefs filed in the Ninth Circuit on that issue, plaintiffs argued that
Proponents lacked standing to appeal and that, as a consequence, the appeal in
Perry should be dismissed. Proponents vigorously contested plaintiffs‘
contention, pointing out that they had been permitted to intervene and participate
as parties in defense of Proposition 8 both by this court in Strauss, supra, 46
Cal.4th 364, and by the district court in Perry, and asserting that they possessed
the requisite standing under both California and federal law.8
       After conducting oral argument, the three-judge panel of the Ninth Circuit
assigned to this case issued an order on January 4, 2011, requesting this court to
answer the question of California law set forth above; namely, whether, under
California law, the official proponents of an initiative measure that has been
approved by the voters possess either ―a particularized interest in the initiative‘s
validity‖ or ―the authority to assert the State‘s interest in the initiative‘s validity‖
so as to afford the proponents standing to defend the constitutionality of the
initiative or to appeal a judgment invalidating the initiative when the public
officials who ordinarily would provide such a defense or file such an appeal
decline to do so. (Perry II, supra, 628 F.3d at p. 1193.) In its order, the Ninth

8       In addition to disagreeing as to whether Proponents have standing to
appeal, in their briefs and oral argument before the Ninth Circuit plaintiffs and
Proponents disagreed on the consequences that would flow from a determination
by the Ninth Circuit that Proponents lack standing to appeal and the dismissal of
their appeal. Plaintiffs contended that a dismissal of the appeal would leave the
district court judgment in effect and that the district court ruling would be binding
on the named state officers and on the two named county clerks. Proponents
contended, by contrast, that if the Ninth Circuit determines they lack standing to
appeal, that court would be required not only to dismiss the appeal but also to
vacate the district court judgment. (See Perry II, supra, 628 F.3d at p. 1195 &
fn. 2.) Because it submitted the question of Proponents‘ standing under state law
to this court, the Ninth Circuit did not indicate its view as to the effect on the
district court judgment of a determination that Proponents lack standing to appeal.




                                           12
Circuit indicated that the answer to this question of California law may well be
determinative of the issue of standing for federal law purposes. (Id. at p. 1196.)
       In explaining its reason for submitting this question to this court, the Ninth
Circuit stated in part: ―Although the Governor has chosen not to defend
Proposition 8 in these proceedings, it is not clear whether he may, consistent with
the California Constitution, achieve through a refusal to litigate what he may not
do directly: effectively veto the initiative by refusing to defend it or appeal a
judgment invalidating it, if no one else — including the initiative‘s proponents —
is qualified to do so. Proponents argue that such a harsh result is avoided if the
balance of power provided in the California Constitution establishes that
proponents of an initiative are authorized to defend that initiative, as agents of the
People, in lieu of public officials who refuse to do so. Similarly, under California
law, the proponents of an initiative may possess a particularized interest in
defending the constitutionality of their initiative upon its enactment; the
Constitution‘s purpose in reserving the initiative power to the People would
appear to be ill-served by allowing elected officials to nullify either proponents‘
efforts to ‗propose statutes and amendments to the Constitution‘ or the People‘s
right ‗to adopt or reject‘ such propositions. Cal. Const., art. II, § 8(a). Rather than
rely on our own understanding of this balance of power under the California
Constitution, however, we certify the question so that the [California Supreme]
Court may provide an authoritative answer as to the rights, interests, and authority
under California law of the official proponents of an initiative measure to defend
its validity upon its enactment in the case of a challenge to its constitutionality,
where the state officials charged with that duty refuse to execute it.‖ (Perry II,
supra, 628 F.3d at p. 1197.)
       On February 16, 2011, we agreed to decide the question of California law
as requested by the Ninth Circuit and established an expedited briefing schedule

                                          13
that would permit this court to conduct oral argument in this matter as early as
September 2011. All parties and numerous amici curiae timely filed briefs in this
matter, and oral argument was held on September 6, 2011.
          II. Relevance of State Law to Standing Under Federal Law
       Decisions of the United States Supreme Court establish that the
determination whether an individual or entity seeking to participate as a party in a
federal court proceeding or to appeal from an adverse judgment entered in such a
proceeding possesses the requisite standing to satisfy the ―case or controversy‖
provisions of article III of the United States Constitution is ultimately a question
of federal law upon which the federal courts have the final say. (See, e.g., Phillips
Petroleum Co. v. Shutts (1985) 472 U.S. 797, 804.) As a consequence, many
readers of this opinion may reasonably be uncertain why the Ninth Circuit has
asked this court to advise it whether initiative proponents possess authority under
California law to defend the validity of an initiative measure in a court proceeding
in which the measure is challenged and, if so, the basis of such authority. In light
of this potential confusion, we believe that it is useful and appropriate briefly to
set forth, at the outset, our understanding of the federal decisions that discuss the
role that state law plays in determining whether, under federal law, an individual
or entity possesses standing to participate as a party in a federal proceeding. We
emphasize that our discussion of federal decisions is not intended to, and does not
purport to, decide any issue of federal law, and we fully recognize that the effect
that this opinion‘s clarification of the authority official proponents possess under
California law may have on the question of standing under federal law is a matter
that ultimately will be decided by the federal courts.
       As the question posed by the Ninth Circuit indicates, in the present case
two potential bases for standing are implicated: (1) The official proponents of a
successful initiative measure may have authority to appear in court to assert the

                                          14
state’s interest in defending the validity of a duly enacted state law,9 or (2) the
official proponents may have their own personal “particularized” interest in the
initiative‘s validity. We briefly discuss the federal decisions that analyze the
effect of state law on each of these potential bases for standing in federal court.
      A. Standing to Assert the State’s Interest in an Initiative’s Validity
       With respect to the question of who possesses standing to assert the state‘s
interest in defending the validity of a state constitutional provision or statute when
the state measure is challenged in a federal proceeding, we believe the United
States Supreme Court‘s decision in Karcher v. May (1987) 484 U.S. 72 (Karcher)
strongly indicates that a federal court will look to state law to determine whom the
state has authorized to assert the state’s interest in the validity of the challenged
measure.
       In Karcher, a lawsuit was filed in federal district court contending that a
recently enacted New Jersey statute that required primary and secondary public
schools in that state to observe a minute of silence at the start of each school day
was unconstitutional as a violation of the establishment clause of the First
Amendment of the federal Constitution. When it became apparent at the outset of
the litigation that neither the current New Jersey Attorney General nor any of the
named government defendants — the New Jersey Department of Education, the
department‘s commissioner, and two local boards of education — would defend
the validity of the challenged statute, the then Speaker of the New Jersey General
Assembly (Karcher) and the then President of the New Jersey Senate (Orechio)

9      Decisions of the United States Supreme Court clearly establish that ―a State
has standing to defend the constitutionality of its statute.‖ (Diamond v. Charles,
supra, 476 U.S. 54, 62; see also Maine v. Taylor (1986) 477 U.S. 131, 136-137 [―a
State clearly has a legitimate interest in the continued enforceability of its own
statutes‖].)




                                          15
sought and were granted the right to intervene as defendants to defend the
challenged statute on behalf of the state legislature. In the proceedings in district
court, the legislature, through its presiding officers, carried the entire burden of
defending the statute. The district court ultimately concluded that the statute was
unconstitutional and entered judgment invalidating the statute.
       Karcher and Orechio, acting in their official capacities as Speaker of the
New Jersey General Assembly and President of the New Jersey Senate, appealed
the district court judgment to the Court of Appeals for the Third Circuit. The
Third Circuit heard the appeal on the merits and ultimately affirmed the district
court decision invalidating the statute.
       After the Third Circuit handed down its decision, Karcher and Orechio lost
their posts as presiding legislative officers and were replaced by other legislators
in those legislative posts. Despite this change in status, Karcher and Orechio filed
an appeal of the Third Circuit decision in the United States Supreme Court. The
new state legislative presiding officers who had replaced Karcher and Orechio
notified the United States Supreme Court that they were withdrawing the
legislature‘s appeal, but at the same time informed the court that Karcher wanted
to continue his appeal of the Third Circuit decision in the Supreme Court. Karcher
confirmed that position.
       The United States Supreme Court postponed consideration of the
jurisdictional issue pending its hearing of the case, and, after oral argument, the
high court issued its decision, concluding that because Karcher and Orechio were
no longer the legislative leaders of the respective houses of the New Jersey
Legislature, they lacked standing to appeal. The court explained: ―Karcher and
Orechio intervened in this lawsuit in their official capacities as presiding officers
on behalf of the New Jersey Legislature. They do not appeal the judgment in
those capacities. Indeed, they could not, for they no longer hold those offices.

                                           16
The authority to pursue the lawsuit on behalf of the legislature belongs to those
who succeeded Karcher and Orechio in office.‖ (Karcher, supra, 484 U.S. at
p. 77.)
          Karcher and Orechio further argued that if, as the high court concluded,
their appeal was to be dismissed for want of jurisdiction, the court should also
vacate the judgments of the district court and the Third Circuit that had invalidated
the statute at issue. In rejecting this claim, the Supreme Court relied explicitly on
the fact that New Jersey law permitted the current presiding legislative officers,
acting on behalf of the state legislature, to represent the state‘s interest in
defending a challenged state law. The court observed: ―The New Jersey Supreme
Court has granted applications of the Speaker of the General Assembly and the
President of the Senate to intervene as parties-respondent on behalf of the
legislature in defense of a legislative enactment. In re Forsythe, 91 N.J. 141, 144,
450 A.2d 499, 500 (1982). Since the New Jersey Legislature had authority under
state law to represent the State’s interests in both the District Court and the Court
of Appeals, we need not vacate the judgments below for lack of a proper
defendant-appellant.‖ (Karcher, supra, 484 U.S. at p. 82, italics added.)10


10      In In re Forsythe (N.J. 1982) 450 A.2d 499 — the decision of the New
Jersey Supreme Court that was cited and relied upon in Karcher for the
proposition that under New Jersey law the legislature, through the Speaker of the
General Assembly and the President of the Senate, had authority to represent the
state‘s interests in defending a challenged state law — the New Jersey Supreme
Court very briefly explained the participation of the Speaker of the General
Assembly and the President of the Senate in that litigation, stating: ―The initial
adversary parties in the case were the petitioners and the Attorney General. In
addition, the Court granted the applications of the Speaker of the General
Assembly and the General Assembly, and the President of the Senate and the
Senate to intervene as parties-respondent, all of whom, with the Attorney General,
defend the validity of the enactment.‖ (450 A.2d at p. 500.)
                                                             (footnote continued on next page)


                                           17
        As the foregoing emphasized passage demonstrates, in Karcher the
Supreme Court looked to state law to determine whether a prospective litigant had
authority to assert the state‘s interest in defending a challenged state measure in
federal court. Upon reflection this result is not surprising, inasmuch as logic
suggests that a state should have the power to determine who is authorized to
assert the state’s own interest in defending a challenged state law.
        As plaintiffs accurately point out, Karcher, supra, 484 U.S. 72, did not
involve a challenge to an initiative measure and did not address the question
whether the official proponents of an initiative could properly assert the state‘s
interest in defending the validity of such an initiative. Plaintiffs also note that in
its subsequent decision in Arizonans for Off. Eng. v. Arizona (1997) 520 U.S. 43
(Arizonans for Official English), which did involve the question of official
initiative proponents‘ standing under federal law to appeal a judgment invalidating
an initiative measure, the United States Supreme Court expressed ―grave doubts‖
(id. at p. 66) whether the initiative proponents in that case possessed the requisite
standing and distinguished its earlier decision in Karcher. A close review of the
relevant portion of the opinion in Arizonans for Official English, however,
indicates that the doubts expressed by the high court in that case apparently arose
out of the court‘s uncertainty concerning the authority of official initiative
proponents to defend the validity of a challenged initiative under Arizona law.
The relevant passage does not suggest that if a state‘s law does authorize the

(footnote continued from previous page)

        Thus, in Forsythe, the parties who the United States Supreme Court in
Karcher subsequently concluded had authority under state law to represent the
state‘s interest in defending a challenged statute were permitted to intervene in a
New Jersey Supreme Court case to defend the validity of a challenged statute
alongside the New Jersey Attorney General who was also defending the statute.




                                           18
official proponents of an initiative to assert the state‘s interest in the initiative
measure‘s validity when public officials have declined to defend the measure, the
proponents would lack standing to assert that interest in a federal proceeding.
       In addressing the standing issue in Arizonans for Official English, supra,
520 U.S. 43, the high court stated in relevant part: ―Petitioners argue primarily
that, as initiative proponents, they have a quasi-legislative interest in defending the
constitutionality of the measure they successfully sponsored. [The initiative
proponents] stress the funds and effort they expended to achieve adoption of [the
initiative]. We have recognized that state legislators have standing to contest a
decision holding a state statute unconstitutional if state law authorizes legislators
to represent the State‘s interests. See Karcher v. May, 484 U.S. 72, 82 (1987).
[The initiative proponents], however, are not elected representatives, and we are
aware of no Arizona law appointing initiative sponsors as agents of the people of
Arizona to defend, in lieu of public officials, the constitutionality of initiatives
made law of the State. Nor has this Court ever identified initiative proponents as
Article-III-qualified defenders of the measures they advocated. Cf. Don’t
Bankrupt Washington Committee v. Continental Ill. Nat. Bank & Trust Co. of
Chicago, 460 U.S. 1077 (1983) (summarily dismissing for lack of standing appeal
by an initiative proponent from a decision holding the initiative unconstitutional).‖
(520 U.S. at p. 65, italics added, fn. omitted.)
       Although for the foregoing reasons the court expressed ―grave doubts‖
whether the initiative proponents in question had standing under article III to
pursue appellate review (Arizonans for Official English, supra, 520 U.S. at p. 66),
the court went on conclude that ―we need not definitely resolve the issue‖ of the
initiative proponents‘ standing (ibid.) because it concluded that, in any event, a
change in the status of the plaintiff in that case rendered the litigation moot and



                                            19
justified vacating the lower federal court rulings that had invalidated the initiative
measure. (See id. at pp. 67-80.)
       As the emphasized portion of the passage from Arizonans for Official
English quoted above indicates, the high court‘s doubts as to the official initiative
proponents‘ standing in that case were based, at least in substantial part, on the
fact that the court was not aware of any ―Arizona law appointing initiative
sponsors as agents of the people of Arizona to defend . . . the constitutionality of
initiatives made law of the State.‖ (Arizonans for Official English, supra, 520
U.S. at p. 65.) In our view, nothing in that decision indicates that if a state‘s law
does authorize the official proponents of an initiative to assert the state‘s interest
in the validity of a challenged state initiative when the public officials who
ordinarily assert that interest have declined to do so, the proponents would not
have standing to assert the state‘s interest in the initiative‘s validity in a federal
lawsuit in which state officials have declined to provide such a defense.11

11      We note that unlike in Karcher, supra, 484 U.S. 72, in Arizonans for
Official English the government officials named as defendants in the federal
lawsuit did defend the constitutional validity of the challenged state provision in
the district court proceedings. (Arizonans for Official English, supra, 520 U.S. at
pp. 51-53.) And, again unlike in Karcher, in Arizonans for Official English the
official initiative proponents did not seek to intervene in the litigation until after
the district court already had issued its judgment striking down the initiative
measure on constitutional grounds. (520 U.S. at p. 56.)
        As the passage from Arizonans for Official English quoted above (ante, at
p. 19) indicates, the high court in that case also cited Don’t Bankrupt Washington
Committee v. Continental Ill. Nat. Bank & Trust Co. of Chicago, supra, 460 U.S.
1077, a summary order that dismissed an appeal from a Ninth Circuit decision for
lack of standing. As in Arizonans for Official Language, in Don’t Bankrupt
Washington Committee the named government defendants defended the
challenged initiative on behalf of the state in the lower courts (see Continental Ill.
Nat. Bank, etc. v. State of Wash. (9th Cir. 1983) 696 F.2d 692, 697-702), and there
is no indication that the official initiative proponents in that matter established
that, under the applicable state law (there, the law of the State of Washington), an
                                                              (footnote continued on next page)


                                           20
        We note in this regard that in its order submitting the present question to
this court, the Ninth Circuit stated explicitly that, in its view, if the official
proponents of an initiative have authority under California law to assert the state‘s
interest in the initiative measure‘s validity in such a case, then, under federal law,
the proponents would have standing in a federal proceeding to assert the state‘s
interest in defending the challenged initiative and to appeal a judgment
invalidating the initiative. (Perry II, supra, 628 F.3d at p. 1196.) Furthermore,
although the parties before us emphatically disagree as to whether California law
authorizes the official proponents of an initiative to assert the state‘s interest in the
validity of a voter-approved initiative measure, in the briefs filed both in the Ninth
Circuit and in this court all parties agree with the Ninth Circuit‘s statement that if
the official proponents do have authority under California law to assert the state‘s
interest in such a case, then under federal law the proponents would have standing
in a federal proceeding to defend the initiative and to appeal a judgment
invalidating it.
                    B. Standing Based on “Particularized Interest”
        Under the controlling federal authorities, the role that state law plays in
determining whether an official proponent of a successful initiative measure has a
sufficient personal ―particularized interest‖ in the validity of the measure to
support the proponent‘s standing under federal law appears to be more complex
than the role played by state law when the official proponent is authorized by state
law to assert the state‘s interest in the validity of the initiative.


(footnote continued from previous page)

initiative measure‘s official proponents have standing to defend the measure when
the named state defendants in the litigation have undertaken such a defense.




                                            21
       Under the particularized interest standard, federal decisions establish that a
federal court considers whether a prospective party is able to demonstrate ―an
invasion of a legally protected interest which is (a) concrete and particularized, . . .
and (b) ‗actual or imminent, not ―conjectural‖ or ―hypothetical.‖ ‘ ‖ (Lujan v.
Defenders of Wildlife (1992) 504 U.S. 555, 560.) In Lujan, the high court further
explained that ―[b]y particularized, we mean that the injury must affect the
plaintiff in a personal and individual way.‖ (Id. at p. 560, fn. 1.) Although the
United States Supreme Court has recognized that a state ―has the power to create
new interests, the invasion of which may confer standing‖ under federal law
(Diamond v. Charles, supra, 476 U.S. 54, 65, fn. 17), not every interest that state
law recognizes as conferring standing on an individual or entity to institute or to
defend a particular kind of lawsuit in state court will be sufficient to establish that
the individual or entity has a particularized interest to bring or defend an
analogous lawsuit in federal court. (Compare Code Civ. Proc., § 526a [state law
recognizing standing of taxpayer to challenge illegal expenditure of public funds
in state court] with DaimlerChrysler Corp. v. Cuno (2006) 547 U.S. 332, 342-346
[state taxpayer lacks standing to challenge the constitutionality of state tax credit
in federal court].) Under the governing federal cases, whether a right created by
state law is sufficient to support federal standing under the particularized interest
test necessarily depends upon the nature of the right conferred by the state and the
nature of the injury that may be suffered by the would-be litigant. (Cf. Warth v.
Seldin (1975) 422 U.S. 490, 500.)
       In the present case, the parties disagree as to whether an official initiative
proponent possesses a special or distinct interest in the validity of an initiative
measure the proponent has sponsored once the initiative has been approved by the
voters and adopted as state law, and, even if so, whether the nature of that interest
and of the injury the proponent would suffer if the initiative measure is invalidated

                                          22
are sufficient to accord the proponent standing for federal law purposes under the
particularized interest standard.
       Proponents maintain that because they possess a fundamental right under
the California Constitution to propose statutory or constitutional changes through
the initiative process (see, e.g., Costa v. Superior Court (2006) 37 Cal.4th 986,
1007), they possess a personal, particularized interest in the validity of an initiative
measure that they have proposed and that has been approved by the voters, an
interest that would go undefended if they are not permitted to provide such a
defense when the public officials who ordinarily defend a challenged state law
decline to do so. Proponents argue that their personal, fundamental right
guaranteed by the initiative provision would be nullified if a voter-approved
measure they have sponsored is improperly and incorrectly invalidated because
public officials who are hostile to the measure have failed to mount a defense or to
appeal a lower court judgment striking down the initiative.
       Plaintiffs, by contrast, assert that although the official proponents of an
initiative may possess a personal, particularized interest under the California
Constitution and the applicable statutory provisions in having an initiative measure
they have proposed submitted to the voters, once an initiative measure has been
approved by the voters the official proponents have no greater personal legally
protected interest in the measure‘s validity than any other member of the public.
Accordingly, plaintiffs argue that once an initiative measure has been enacted into
law, its official proponents do not possess a distinct, particularized interest in the
initiative‘s validity.
       As we explain, we need not decide whether the official proponents of an
initiative measure possess a particularized interest in the initiative‘s validity once
the measure has been approved by the voters. For the reasons discussed below, we
conclude that when public officials decline to defend a voter-approved initiative or

                                          23
assert the state‘s interest in the initiative‘s validity, under California law the
official proponents of an initiative measure are authorized to assert the state‘s
interest in the validity of the initiative and to appeal a judgment invalidating the
measure. Because that conclusion is sufficient to support an affirmative response
to the question posed by the Ninth Circuit, we need not decide whether, under
California law, the official proponents also possess a particularized interest in a
voter-approved initiative‘s validity.
       III. Analysis of Initiative Proponents’ Standing Under California Law
                   A. Basis of Initiative Proponents’ Standing
       Article II, section 1 of the California Constitution proclaims: ―All political
power is inherent in the people. Government is instituted for their protection,
security, and benefit, and they have the right to alter or reform it when the public
good may require.‖ As this court noted in Strauss, supra, 46 Cal.4th 364, 412-
413: ―This provision originated in one of the initial sections of the Declaration of
Rights contained in California‘s first Constitution (Cal. Const. of 1849, art. I, § 2),
and reflects a basic precept of our governmental system: that the people have the
constitutional right to alter or reform their government.‖ (Fn. omitted.)
       Although California‘s original 1849 Constitution declared that ―[a]ll
political power is inherent in the people,‖ it was not until 60 years later — in
1911 — that the California Constitution was amended to afford the voters of
California the authority to directly propose and adopt state constitutional
amendments and statutory provisions through the initiative power. In Associated
Home Builders etc., Inc. v. City of Livermore (1976) 18 Cal.3d 582, 591
(Associated Home Builders), we briefly described the history, significance, and
consistent judicial interpretation of the constitutionally based initiative power in
California: ―The amendment of the California Constitution in 1911 to provide for
the initiative and referendum signifies one of the outstanding achievements of the

                                           24
progressive movement of the early 1900‘s. Drafted in light of the theory that all
power of government ultimately resides in the people, the amendment speaks of
the initiative and referendum, not as a right granted the people, but as a power
reserved by them. Declaring it ‗the duty of the courts to jealously guard this right
of the people‘ . . . , the courts have described the initiative and referendum as
articulating ‗one of the most precious rights of our democratic process. . . .‘ ‗[I]t
has long been our judicial policy to apply a liberal construction to this power
wherever it is challenged in order that the right be not improperly annulled. If
doubts can reasonably be resolved in favor of the use of this reserve power, courts
will preserve it.‘ ‖ (Italics added, citations & fns. omitted.)
       As a number of our past decisions have explained, the progressive
movement in California that introduced the initiative power into our state
Constitution grew out of dissatisfaction with the then-governing public officials
and a widespread belief that the people had lost control of the political process.
(See, e.g., Independent Energy Producers Assn. v. McPherson (2006) 38 Cal.4th
1020, 1041-1043; Strauss, supra, 46 Cal.4th 364, 420-421.) In this setting, ―[t]he
initiative was viewed as one means of restoring the people‘s rightful control over
their government, by providing a method that would permit the people to propose
and adopt statutory provisions and constitutional amendments.‖ (Strauss, supra,
at p. 421.) The primary purpose of the initiative was to afford the people the
ability to propose and to adopt constitutional amendments or statutory provisions
that their elected public officials had refused or declined to adopt. The 1911 ballot
pamphlet argument in favor of the measure described the initiative as ―that
safeguard which the people should retain for themselves, to supplement the work
of the legislature by initiating those measures which the legislature either viciously
or negligently fails or refuses to enact . . . .‖ (Sect. of State, Proposed Amends. to



                                          25
Const. with Legis. Reasons, Gen. Elec. (Oct. 10, 1911) Reasons why Sen. Const.
Amend. No. 22 should be adopted, italics added.)
       The California constitutional provisions setting forth the initiative power
do not explicitly refer to or fully prescribe the authority or responsibilities of the
official proponents of an initiative measure,12 but the Legislature, in adopting

12      The constitutional provisions relating to the initiative power are currently
set forth in article II, sections 8 and 10, article IV, section 1, and article XVIII,
sections 3 and 4 of the California Constitution.
        Article II, section 8, provides in relevant part: ―(a) The initiative is the
power of the electors to propose statutes and amendments to the Constitution and
to adopt or reject them.
        ―(b) An initiative measure may be proposed by presenting to the Secretary
of State a petition that sets forth the text of the proposed statute or amendment to
the Constitution and is certified to have been signed by electors equal in number to
5 percent in the case of a statute, and 8 percent in the case of an amendment to the
Constitution, of the votes for all candidates for Governor at the last gubernatorial
election.
        ―(c) The Secretary of State shall then submit the measure at the next general
election held at least 131 days after it qualifies or at any special statewide election
held prior to that general election. The Governor may call a special statewide
election for the measure.‖
        Article II, section 10 provides in relevant part: ―(a) An initiative statute . . .
approved by a majority of votes thereon takes effect the day after the election
unless the measure provides otherwise. [¶] . . . [¶]
        ―(c) The Legislature . . . may amend or repeal an initiative statute by
another statute that become effective only when approved by the electors unless
the initiative statute permits amendment or repeal without their approval.
        ―(d) Prior to circulation of an initiative . . . petition for signatures, a copy
shall be submitted to the Attorney General who shall prepare a title and summary
of the measure as provided by law.
        ―(e) The Legislature shall provide the manner in which petitions shall be
circulated, presented, and certified, and measures submitted to the electors.‖
        Article IV, section 1 provides in full: ―The legislative power of this State is
vested in the California Legislature which consists of the Senate and Assembly,
but the people reserve to themselves the powers of initiative and referendum.‖
        Article XVIII, section 3 provides in full: ―The electors may amend the
Constitution by initiative.‖
                                                             (footnote continued on next page)


                                           26
statutes to formalize and facilitate the initiative process, has enacted a number of
provisions that explicitly identify who the official proponents of an initiative
measure are and describe their authority and duties.
        Elections Code section 342 defines the proponent of an initiative measure
as ―the elector or electors who submit the text of a proposed initiative or
referendum to the Attorney General with a request that he or she prepare a
circulating title and summary of the chief purpose and points of the proposed
measure . . . .‖ Similarly, Elections Code section 9001 states that ―[t]he electors
presenting the request [to the Attorney General] shall be known as the
‗proponents‘ ‖ and requires that prior to the circulation of an initiative petition for
signature the text of the proposed measure must be submitted to the Attorney
General with a request that ―a circulating title and summary of the chief purpose
and points of the proposed measure be prepared.‖13 Elections Code sections 9607,
9608, and 9609 place an obligation upon the official proponents of an initiative
measure to manage and supervise the process by which signatures for the initiative
petition are obtained, and Elections Code section 9032 specifies that, after
signatures have been collected, ―[t]he right to file the petition [with the designated
election officials] shall be reserved to its proponents, and any section thereof
presented for filing by any person or persons other than the proponents of a
(footnote continued from previous page)

         Article XVIII, section 4 provides in relevant part: ―A proposed amendment
. . . shall be submitted to the electors and if approved by a majority of votes
thereon takes effect the day after the election unless the measure provides
otherwise.‖
13      Elections Code section 9001 also requires the proponents of an initiative
measure, in submitting their request for a title and summary, to pay a fee which is
to be refunded to the proponents if the measure qualifies for the ballot within two
years from the date the summary is furnished to the proponents.




                                          27
measure or by persons duly authorized in writing by one or more of the proponents
shall be disregarded by the elections official.‖ (Italics added.)
       Once an initiative measure has qualified for the ballot, several provisions of
the Elections Code vest proponents with the power to control the arguments in
favor of an initiative measure. Although any voter can file with the Secretary of
State an argument for or against the initiative (Elec. Code, § 9064), a ballot
argument shall not be accepted unless it has been ―authorized by the proponent‖
(Elec. Code, § 9065, subd. (d)). If more than one argument is filed, Elections
Code section 9067 provides that in preparing the ballot pamphlet ―preference and
priority‖ shall be given to the ballot argument submitted by the official proponents
of the initiative measure. Proponents similarly control the rebuttal arguments in
favor of an initiative. (See Elec. Code, § 9069.) Moreover, proponents retain the
power to withdraw a ballot argument at any time before the deadline for filing
arguments. (See Elec. Code, § 9601.)
       Under these and related statutory provisions (see, e.g., Elec. Code, §§ 9002,
9004, 9604), the official proponents of an initiative measure are recognized as
having a distinct role — involving both authority and responsibilities that differ
from other supporters of the measure — with regard to the initiative measure the
proponents have sponsored.
       Neither the state constitutional provisions relating to the initiative power,
nor the statutory provisions relating to the official proponents of an initiative
measure, expressly address the question whether, or in what circumstances, the
official proponents are authorized to appear in court to defend the validity of an
initiative measure the proponents have sponsored. Nonetheless, since the adoption
of the initiative power a century ago, decisions of both this court and the Courts of
Appeal have repeatedly and uniformly permitted the official proponents of
initiative measures to participate as parties — either as interveners or as real

                                          28
parties in interest — in both preelection and postelection litigation challenging the
initiative measure they have sponsored. Furthermore, the participation by official
initiative proponents as formal parties in such litigation has routinely been
permitted whether or not the Attorney General or other public officials were also
defending the challenged initiative measure in the judicial proceeding in question.
       The decisions in which official initiative proponents (or organizations that
have been directly involved in drafting and sponsoring the initiative measure) have
been permitted to participate as parties in California proceedings involving
challenges to an initiative measure are legion. (See, e.g., Strauss, supra, 46
Cal.4th 364, 399 [postelection challenge]; Independent Energy Producers Assn. v.
McPherson, supra, 38 Cal.4th 1020 (Independent Energy Producers) [preelection
challenge]; Costa v. Superior Court, supra, 37 Cal.4th 986, 1001 (Costa)
[preelection challenge]; Senate of the State of Cal. v. Jones (1999) 21 Cal.4th
1142, 1146 [preelection challenge]; Hotel Employees & Restaurant Employees
Internat. Union v. Davis (1999) 21 Cal.4th 585, 590 (Hotel Employees Union)
[postelection challenge]; Amwest Sur. Ins. Co. v. Wilson (1995) 11 Cal.4th 1243,
1250 (Amwest) [postelection challenge]; 20th Century Ins. Co. v. Garamendi
(1994) 8 Cal.4th 216, 241 (20th Century Ins. Co.) [postelection challenge];
Legislature v. Eu, supra, 54 Cal.3d 492, 500 [postelection challenge]; Calfarm Ins.
Co. v. Deukmejian (1989) 48 Cal.3d 805, 812 [postelection challenge]; People ex
rel. Deukmejian v. County of Mendocino (1984) 36 Cal.3d 476, 480 & fn. 1
[postelection challenge]; Legislature v. Deukmejian (1983) 34 Cal.3d 658, 663
[preelection challenge]; Brosnahan v. Eu (1982) 31 Cal.3d 1, 3 [preelection
challenge]; City of Santa Monica v. Stewart, supra, 126 Cal.App.4th 43, 53
[postelection challenge]; Citizens for Jobs & the Economy v. County of Orange
(2002) 94 Cal.App.4th 1311, 1316 & fn. 2 [postelection challenge]; City of
Westminster v. County of Orange (1988) 204 Cal.App.3d 623, 626 [postelection

                                         29
challenge]; Community Health Assn. v. Board of Supervisors (1983) 146
Cal.App.3d 990, 992 [postelection challenge]; Simac Design Inc. v. Alciati (1979)
92 Cal.App.3d 146, 153 [postelection challenge]; see also Assembly v. Deukmejian
(1982) 30 Cal.3d 638, 644-645 [referendum proponent permitted to participate as
real party in interest in preelection challenge to a proposed referendum].)14

14      Past decisions have frequently drawn a distinction, for purposes of
intervention, between, on the one hand, the official proponents of an initiative
measure or organizations that were directly involved in drafting and sponsoring
the measure, and, on the other hand, other advocacy groups that ideologically
support the measure.
        As noted above (ante, at p. 7, fn. 1), in the Strauss litigation our court
granted the motion filed by the official proponents of Proposition 8 to intervene as
formal parties in defending the initiative measure, but at the same time denied a
motion to intervene that had been filed by another pro-Proposition 8 advocacy
group. (See also Connerly v. State Personnel Bd. (2006) 37 Cal.4th 1169, 1178-
1179 [contrasting the status of an amicus curiae advocacy group with that of
official proponents of a ballot measure in concluding that the amicus curiae could
not properly be held liable for attorney fees awarded under Code Civ. Proc.,
§ 1021.5].)
        In light of this distinction, plaintiffs‘ reliance upon the Court of Appeal
decision in City and County of San Francisco v. State of California (2005) 128
Cal.App.4th 1030 lacks merit. In that case, the Court of Appeal affirmed a trial
court order denying a motion filed by an advocacy organization — the Proposition
22 Legal Defense and Education Fund — seeking to intervene in an action
challenging the validity of Proposition 22. In upholding the trial court order
denying intervention, however, the Court of Appeal explicitly stated that ―the
Fund itself played no role in sponsoring Proposition 22 because the organization
was not even created until one year after voters passed the initiative‖ (128
Cal.App.4th at p. 1038), and explained that ―this case does not present the
question of whether an official proponent of an initiative (Elec. Code, § 342) has a
sufficiently direct and immediate interest to permit intervention in litigation
challenging the validity of the law enacted‖ (128 Cal.App.4th at p. 1038). Thus,
contrary to plaintiffs‘ contention, that decision is not inconsistent with the
numerous decisions both of this court and the Courts of Appeal that have
permitted the official proponents of an initiative measure to intervene in actions
challenging the validity of the initiative measure. For the same reason, this court‘s
subsequent determination in In re Marriage Cases, supra, 43 Cal.4th 757, 789-
                                                          (footnote continued on next page)


                                         30
Moreover, the cases have not only permitted official initiative proponents to
appear as formal parties but have also permitted the proponents to appeal from an
adverse judgment. (See, e.g., Amwest, supra, 11 Cal.4th at p. 1250; 20th Century
Ins. Co., supra, 8 Cal.4th at p. 269; People ex rel. Deukmejian v. County of
Mendocino, supra, 36 Cal.3d at p. 480; Simac Design, supra, 92 Cal.App.3d at
p. 153.)
        Although in most of these cases the official initiative proponent‘s
participation as a formal party — either as an intervener or as a real party in
interest — was not challenged and, as a consequence, this court‘s prior decisions
(with the exception of the Building Industry Assn. decision discussed below) have
not had occasion to analyze the question of the official proponent‘s authority to so
participate, the prevalence and uniformity of this court‘s practice of permitting
official proponents to appear as formal parties to defend the initiative measure
they have sponsored nonetheless is significant. As Chief Justice Marshall
explained in an early decision of the United States Supreme Court, the existence of
numerous decisions that have permitted a judicial procedure without explicitly
discussing the procedure‘s validity are properly viewed to ―have much weight, as
they show that [the asserted flaw in the procedure] neither occurred to the bar or
the bench.‖ (Bank of the United States v. Deveaux (1809) 9 U.S. (5 Cranch) 61,
88; see also Brown Shoe Co. v. United States (1962) 370 U.S. 294, 307.)



(footnote continued from previous page)

791, that the same advocacy group — the Proposition 22 Legal Defense and
Education Fund — lacked standing to maintain a lawsuit to obtain a declaratory
judgment upholding the validity of Proposition 22 does not support plaintiffs‘
claims regarding the nature and scope of the authority possessed by the official
proponents of an initiative measure.




                                          31
       Plaintiffs acknowledge that California trial and appellate courts have
repeatedly and consistently permitted the official proponents of an initiative to
appear as formal parties to defend the initiative measure they have sponsored.
Plaintiffs maintain, however, that in all of the prior cases the official proponents
were permitted to intervene or to appear as real parties in interest only by virtue of
a liberal exercise of judicial discretion and then only to represent the proponents‘
own personal interest rather than to assert the state‘s interest in the validity of the
measure.
       Plaintiffs‘ characterization of the precedents, however, is not based on the
text of those decisions. As already noted, in all but one of this court‘s prior
decisions we have not been called upon to address the basis of our uniform
practice of permitting official initiative proponents to intervene or to appear as real
parties in interest in such litigation, and, in particular, to explain whether the
proponents‘ participation was to assert the state‘s interest in the validity of the
measure or to defend the proponents‘ own particularized personal interest in the
validity of the measure (or perhaps in both capacities).15 The

15      Neither the statutory provision relating to intervention nor the provision
pertaining to the status of a real party in interest addresses the question whether a
would-be party‘s proposed participation is to assert its own interest or to assert the
state‘s interest.
        Code of Civil Procedure section 387 — the intervention statute — provides
in relevant part: ―(a) Upon timely application, any person, who has an interest in
the matter in litigation, or in the success of either of the parties, or an interest
against both, may intervene in the action or proceeding. . . . [¶] (b) If any
provision of law confers an unconditional right to intervene or if the person
seeking intervention claims an interest relating to the property or transaction
which is the subject of the action and that person is so situated that the disposition
of the action may as a practical matter impair or impede that person‘s ability to
protect that interest, unless that person‘s interest is adequately represented by
existing parties, the court shall, upon timely application, permit that person to
intervene.‖
                                                             (footnote continued on next page)


                                           32
present proceeding affords us the opportunity to address this point.16
        In analyzing the legal basis upon which an official initiative proponent‘s
authority to participate in such litigation rests, we believe it is useful to draw a
distinction between legal challenges to an initiative measure that precede the
voters‘ approval of an initiative measure and legal challenges to an initiative
measure that are brought after the initiative has been approved by the voters and
adopted into law. (For convenience, we refer to the former category as
―preelection‖ cases and the latter category as ―postelection‖ cases.)
        Prior to an election, litigation involving an initiative measure may arise
with regard to a wide variety of issues, including, for example, (1) whether the
proposed measure may not be submitted to the voters through the initiative process

(footnote continued from previous page)

        Code of Civil Procedure section 367 — the real party in interest statute —
provides simply: ―Every action must be prosecuted in the name of the real party
in interest, except as otherwise provided by statute.‖
16      Although past California decisions have generally not had occasion to
explicitly address the rationale or basis underlying the authority of official
initiative proponents to participate as interveners or real parties in interest, the
Ninth Circuit‘s question to this court demonstrates that the underlying basis for
proponents‘ participation under California law is potentially determinative of the
question whether the proponents have standing under federal law to appeal a lower
federal court judgment invalidating a California voter-approved initiative when the
public officials who ordinarily would pursue such an appeal have declined to do
so. Because, as we have seen, it is well established that California courts have an
obligation to liberally construe the provisions of the California Constitution
relating to the initiative power to assure that the initiative process is not directly or
indirectly annulled (see Associated Home Builders, supra, 18 Cal.3d at p. 591),
and because the California initiative process may be undermined if a California
initiative goes undefended in a federal proceeding because federal courts lack a
proper understanding of the basis of the authority possessed by an initiative
measure‘s official proponents under California law, it is entirely appropriate that
we resolve the issue posed by the Ninth Circuit.




                                           33
in light of its subject matter (see Independent Energy Producers, supra, 38 Cal.4th
1020) or because it embodies more than one subject (see Senate of the State of
Cal. v. Jones, supra, 21 Cal.4th 1142), (2) whether there have been prejudicial
procedural irregularities in the process of submitting the matter to the Attorney
General or gathering signatures on the initiative petition (see Costa, supra, 37
Cal.4th 986), or (3) whether a sufficient number of valid signatures has been
obtained to qualify the matter for the ballot (see Brosnahan v. Eu, supra, 31 Cal.3d
1). In the preelection setting, when a proposed initiative measure has not yet been
adopted as state law, the official proponents of an initiative measure who intervene
or appear as real parties in interest are properly viewed as asserting their own
personal right and interest— under article II, section 8 of the California
Constitution and the California statutes relating to initiative proponents — to
propose an initiative measure and have the measure submitted to the voters for
approval or rejection. In preelection cases, the official initiative proponents
possess a distinct interest in defending the proposed initiative because they are
acting to vindicate their own right under the relevant California constitutional and
statutory provisions to have their proposed measure — a measure they have
submitted to the Attorney General, have circulated for signature, and have the
exclusive right to submit to the Secretary of State after signatures have been
collected — put to a vote of the people. Because in the preelection context the
initiative measure has not been approved and enacted into law, the state‘s interest
in defending the validity of an enacted state law does not come into play.17

17     This does not mean that state officials cannot participate in such litigation
and take a position on whether the preelection challenge has merit. (See, e.g.,
Schmitz v. Younger (1978) 21 Cal.3d 90, 93.) Because the measure has not yet
been adopted, however, public officials would not be representing the state‘s
interest in defending a duly enacted law.




                                         34
       Once an initiative measure has been approved by the requisite vote of
electors in an election, however, the measure becomes a duly enacted
constitutional amendment or statute. At that point, in the absence of a showing
that the particular initiative in question will differentially affect the official
proponents‘ own property, liberty or other individually possessed legal right or
legally protected interest, it is arguably less clear that the official proponents
possess a personal legally protected stake in the initiative‘s validity that differs
from that of each individual who voted for the measure or, indeed, from that of the
people of the state as a whole. Although the matter is subject to reasonable
debate, one may question whether the official proponents of a successful initiative
measure, any more than legislators who have introduced and successfully
shepherded a bill through the legislative process, can properly claim any distinct
or personal legally protected stake in the measure once it is enacted into law.
       Nonetheless, as we have seen, the decisions of this court and the Courts of
Appeal in postelection challenges to voter-approved initiative measures have
uniformly permitted the official proponents of an initiative measure to intervene,
or to appear as real parties in interest, to defend the validity of the challenged
initiative measure. In the postelection setting, the ability of official initiative
proponents to intervene or to appear as a real parties in interest has never been
contingent upon the proponents‘ demonstration that their own personal property,
liberty, reputation, or other individually possessed, legally protected interests
would be adversely or differentially affected by a judicial decision invalidating the
initiative measure. (See, e.g., Legislature v. Eu, supra, 31 Cal.3d 1 [initiative
measure imposing legislative term limits and limiting legislative budget]; City of
Santa Monica v. Stewart, supra, 126 Cal.App.4th 43 [initiative measure limiting
employment by public officials after leaving public service].) Plaintiffs have not
cited, and our research has not disclosed, any decision in which the official

                                            35
proponents of an initiative measure were precluded from intervening or appearing
as real parties in interest in a postelection case challenging the measure‘s validity,
even when they did not have the type of distinct personal, legally protected interest
in the subject matter of the initiative measure that would ordinarily support
intervention or real party in interest status on a particularized interest basis.
Instead, they have been permitted to participate as parties in such litigation simply
by virtue of their status as official proponents of the challenged measure.
       As already noted, although most of our prior cases have not had occasion to
discuss or analyze the source of the authority possessed by the official proponents
of an initiative to intervene in a postelection challenge to defend the initiative
measure the proponents have sponsored, one case — Building Industry Assn.,
supra, 41 Cal.3d 810 — does illuminate this court‘s uniform practice of permitting
official initiative proponents to participate as parties in such postelection cases.
       In Building Industry Assn., supra, 41 Cal.3d 810, the issue before the court
concerned the validity and proper interpretation of a then recently enacted
statutory provision — Evidence Code section 669.5 — that, among other things,
placed the burden of proof on any city, county, or city and county that adopted an
ordinance limiting future residential development to show, in any proceeding
challenging the validity of the ordinance, that the ordinance ―is necessary for the
protection of the [municipality‘s] public health, safety, or welfare‖ (Evid. Code,
§ 669.5, subd. (b)). The specific question before the court was whether the new
provision — shifting to the municipality the burden of proof on this issue —
applied to a growth control ordinance that had been adopted through the initiative
process or whether the new provision applied only to ordinances enacted by the
local legislative body.
       In the course of its opinion, the court in Building Industry Assn., supra, 41
Cal.3d 810, addressed a legal argument advanced by an amicus curiae to support

                                           36
the position that the statute could not properly be interpreted to apply to an
ordinance adopted through the initiative process. The court stated: ―Amicus
[curiae] . . . argues that section 669.5 substantially impairs the ability of the people
to exercise initiative power because the proponents of the initiative would not have
an effective way to defend it. Despite the fact that the city or county would have a
duty to defend the ordinance, a city or county might not do so with vigor if it has
underlying opposition to the ordinance. Furthermore, the proponents of the
initiative have no guarantee of being permitted to intervene in the action, a matter
which is discretionary with the trial court. (See Code Civ. Proc., § 387.) This
argument would have merit if intervention was unavailable. But when a city or
county is required to defend an initiative ordinance and, because of Evidence Code
section 669.5, must shoulder the burden of proving reasonable relationship to
public health, safety or welfare, we believe the trial court in most instances should
allow intervention by proponents of the initiative. To fail to do so may well be an
abuse of discretion. Permitting intervention by the initiative proponents under
these circumstances would serve to guard the people‘s right to exercise initiative
power, a right that must be jealously defended by the courts.‖ (41 Cal.3d at
p. 822.)
       Although this passage in Building Industry Assn., supra, 41 Cal.3d 810,
was directed at the specific context at issue in that case — involving the burden-
shifting provision of Evidence Code section 669.5 — in our view the passage is
properly understood as more broadly instructive in a number of respects.
       First, the passage recognizes that although public officials ordinarily have
the responsibility of defending a challenged law, in instances in which the
challenged law has been adopted through the initiative process there is a realistic
risk that the public officials may not defend the approved initiative measure ―with
vigor.‖ (Building Industry Assn., supra, 41 Cal.3d at p. 822.) This enhanced risk

                                          37
is attributable to the unique nature and purpose of the initiative power, which gives
the people the right to adopt into law measures that their elected officials have not
adopted and may often oppose.
       Second, the passage explains that because of the risk that public officials
may not defend an initiative‘s validity with vigor, a court should ordinarily permit
the official proponents of an initiative measure to intervene in an action
challenging the validity of the measure in order ―to guard the people‘s right to
exercise initiative power.‖ (Building Industry Assn., supra, 41 Cal.3d at p. 822.)
Because official initiative proponents are permitted to intervene in order to
supplement the efforts of public officials who may not defend the measure with
vigor, it is appropriate to view the proponents as acting in an analogous and
complementary capacity to those public officials, namely as asserting the people‘s
interest (or, in other words, the state‘s interest) in the validity of a duly enacted
law. And because the passage clearly states that ―[p]ermitting intervention by the
initiative proponents . . . would serve to guard the people’s right to exercise
initiative power‖ (ibid., italics added), it is apparent that the official proponents of
the initiative are participating on behalf of the people‘s interest, and not solely on
behalf of the proponents‘ own personal interest.
       Third, contrary to plaintiffs‘ contention that the numerous decisions
permitting initiative proponents to intervene or to appear as real parties in interest
in postelection litigation challenging an initiative measure simply reflect
unfettered discretionary judgments in favor of the proponents‘ participation, the
passage in Building Industry Assn., supra, 41 Cal.3d 810, states that even when
public officials are defending a challenged initiative in pending litigation, ―the trial
court in most instances should allow intervention by proponents of the initiative‖
(id. at p. 822), and that ―[t]o fail to do so may well be an abuse of discretion.‖
(Ibid.) Because Building Industry Assn. indicates that in most instances it would

                                           38
be an abuse of discretion for a court to preclude intervention by the official
initiative proponents even in instances in which the named government defendants
are defending the measure, in our view there can be no question but that it would
be an abuse of discretion for a court to preclude the official proponents from
intervening to defend a challenged initiative measure when the named government
defendants have declined to defend the initiative measure. In the latter setting, the
official proponents‘ ability to intervene indisputably is necessary ―to guard the
people‘s right to exercise initiative power.‖ (Ibid.)
       Plaintiffs argue that the passage in Building Industry Assn., supra, 41
Cal.3d 810, we have been analyzing should properly be considered dictum and
should not be followed. Plaintiffs apparently rely on the fact there is no indication
in the Building Industry Assn. decision that the official proponents who had
sponsored the initiative ordinance at issue in that case had sought and been denied
the right to intervene in the underlying action challenging the ordinance.
Proponents take issue with plaintiffs‘ characterization of this passage as dictum,
pointing out that the passage explicitly states that the argument advanced by the
amicus curiae — that is, that Evidence Code section 669.5 could not
constitutionally be interpreted to apply to ordinances enacted through the initiative
process because such application would substantially impair the initiative process
— ―would have merit if intervention was unavailable.‖ (41 Cal.3d at p. 822.)
Proponents maintain that this statement demonstrates that the discussion of the
ability of official initiative proponents to intervene in such actions was essential to
the court‘s conclusion that the statute could constitutionally be applied to
ordinances enacted through the initiative process.
       In our view, there is no need to decide whether the passage in Building
Industry Assn. is properly considered a holding or dictum, because in any event we
believe that the passage accurately describes at least one fundamental basis of this

                                          39
court‘s uniform practice of permitting the official proponents of an initiative to
intervene or to appear as real parties in interest in cases challenging the validity of
a voter-approved initiative measure. The statement in Building Industry Assn. that
permitting intervention by such proponents serves to guard the people‘s right to
exercise the initiative power finds support in numerous cases in which official
initiative proponents advanced many of the most substantial legal theories that
were raised in support of the challenged measure and were discussed in this
court‘s opinion. (See, e.g., Strauss, supra, 46 Cal.4th 364, 465-469; Hotel
Employees Union, supra, 21 Cal.4th 585, 605-612; Amwest, supra, 11 Cal.4th
1243, 1256-1265; Calfarm Ins. Co. v. Deukmejian, supra, 48 Cal.3d 805, 819-821;
see also Citizens for Jobs & the Economy v. County of Orange, supra, 94
Cal.App.4th 1311, 1316-1323; Community Health Assn. v. Board of Supervisors,
supra, 146 Cal.App.3d 990, 991-993.) These decisions highlight the different
perspectives regarding the validity or proper interpretation of a voter-approved
initiative measure often held by the official proponents of the initiative measure
and by the voters who enacted the measure into law, as contrasted with those held
by the elected officials who ordinarily defend challenged state laws, and
demonstrate that the role played by the proponents in such litigation is comparable
to the role ordinarily played by the Attorney General or other public officials in
vigorously defending a duly enacted state law and raising all arguable legal
theories upon which a challenged provision may be sustained.
       The experience of California courts in reviewing challenges to voter-
approved initiative measures over many years thus teaches that permitting the
official proponents of an initiative to participate as parties in postelection cases,
even when public officials are also defending the initiative measure, often is
essential to ensure that the interests and perspective of the voters who approved
the measure are not consciously or unconsciously subordinated to other public

                                          40
interests that may be championed by elected officials, and that all viable legal
arguments in favor of the initiative‘s validity are brought to the court‘s attention.
Although the legal arguments advanced by the official proponents of an initiative
are not always the strongest or most persuasive arguments regarding the validity or
proper interpretation of the initiative measure that are brought to a court‘s
attention, past decisions demonstrate the importance of affording such proponents
the opportunity to participate, along with elected officials, in asserting the state‘s
interest in the validity of a challenged initiative measure. Such participation by
the official initiative proponents enhances both the substantive fairness and
completeness of the judicial evaluation of the initiative‘s validity and the
appearance of procedural fairness that is essential if a court decision adjudicating
the validity of a voter-approved initiative measure is to be perceived as legitimate
by the initiative‘s supporters.
       Moreover, although our past decisions have not had occasion to discuss or
identify the specific source of the authority possessed by the official proponents of
an initiative measure to assert the state‘s interest in the initiative‘s validity, we
conclude that at least in those circumstances in which the government officials
who ordinarily defend a challenged statute or constitutional amendment have
declined to provide such a defense or to appeal a lower court decision striking
down the measure, the authority of the official proponents of the initiative to assert
the state‘s interest in the validity of the initiative is properly understood as arising
out of article II, section 8 of the California Constitution and the provisions of the
Elections Code relating to the role of initiative proponents. The initiative power
would be significantly impaired if there were no one to assert the state‘s interest in
the validity of the measure when elected officials decline to defend it in court or to




                                           41
appeal a judgment invalidating the measure.18 Under article II, section 8 and the
Elections Code, the official proponents of an initiative measure have a unique
relationship to the voter-approved measure that makes them especially likely to be
reliable and vigorous advocates for the measure and to be so viewed by those
whose votes secured the initiative‘s enactment into law. As we have seen, the
Legislature has recognized the unique role played by official proponents in the
initiative process embodied in article II, section 8, by enacting numerous
provisions placing upon the proponents the direct responsibility to manage and
control the ballot-qualifying and petition-filing process, as well as authorizing
proponents to control the arguments in favor of the initiative that appear in the
official voter information guide published by the Secretary of State. (See, e.g.,
Elec. Code, §§ 9607, 9608, 9609, 9032, 9064, 9065, subd. (d), 9069, 9601.) Thus,
regardless of the initiative‘s effect on their personal and particularized legally
protected interests, the official proponents are the most logical and appropriate




18      Plaintiffs point out that the invalidation of Proposition 8 in the underlying
federal litigation did not result from any action or inaction by the Governor or
Attorney General but from a decision by the federal district court after a contested
trial. Ordinarily, however, public officials who are defending a state law against a
constitutional challenge can be expected to appeal an adverse trial court judgment
to an appellate court. Indeed, from the outset of the federal district court
proceedings in the underlying case, the district court itself emphasized its
expectation that its decision would constitute only the first stage of proceedings
that would lead to an appellate court determination of the significant constitutional
question at issue in the proceeding. The inability of the official proponents of an
initiative measure to appeal a trial court judgment invalidating the measure, when
the public officials who ordinarily would file such an appeal decline to do so,
would significantly undermine the initiative power.




                                          42
choice to assert the state‘s interest in the validity of the initiative measure on
behalf of the electors who voted in favor of the measure.19
        Accordingly, we conclude that when the public officials who ordinarily
defend a challenged measure decline to do so, article II, section 8 of the California
Constitution and the applicable provisions of the Elections Code authorize the
official proponents of an initiative measure to intervene or to participate as real
parties in interest in a judicial proceeding to assert the state‘s interest in the
initiative‘s validity and to appeal a judgment invalidating the measure.
     B. Plaintiffs’ Objections to Official Initiative Proponents’ Authority to
     Assert the State’s Interest in the Validity of a Voter-approved Initiative
        Plaintiffs advance a number of objections to a determination that the
official proponents of an initiative are authorized to assert the state‘s interest in the
validity of a voter-approved initiative when the public officials who ordinarily
defend a challenged state law decline to do so. For the reasons discussed below,
we conclude that none of the objections has merit.
                                            1.
        Plaintiffs initially rely upon the provisions of the California Constitution
setting forth the authority and obligation of the Governor and the Attorney General



19      Because the Ninth Circuit has asked us to determine only whether the
official proponents of an initiative measure have authority under California law to
assert the state‘s interest in the validity of an initiative when the public officials
who ordinarily defend the measure decline to do so, we have no occasion to
address the hypothetical question whether in a case in which public officials have
declined to defend the measure and the official initiative proponents are not
available or do not seek to assert the state‘s interest in the validity of the measure,
other individuals or entities would be entitled to intervene in the proceeding to
assert the state‘s interest in the validity of the initiative. We express no opinion on
that question.




                                           43
with regard to the enforcement of the law (Cal. Const., art. V, §§ 1, 13),20 and
upon the California statutory provisions designating the Attorney General‘s role in
court actions against the state. (Gov. Code, §§ 12511, 12512; Code Civ. Proc.,
§ 902.1.)21 Plaintiffs maintain that these constitutional and statutory provisions
mean that the Attorney General is the only person who can assert the state‘s
interest in defending a challenged law and preclude initiative proponents from
asserting the state‘s interest in the validity of a challenged law. Plaintiffs insist
that when the Attorney General declines to provide such a defense, the sole
remedy of those who object to the Attorney General‘s action is ―at the ballot box.‖
       The constitutional and statutory provisions to which plaintiffs point
establish that in a judicial proceeding in which the validity of a state law is
challenged, the state‘s interest in the the validity of the law is ordinarily asserted
by the state Attorney General. These constitutional and statutory provisions,
however, have never been interpreted to mean that the Attorney General is the


20      Article V, section 1 of the California Constitution provides in full: ―The
supreme executive power of this State is vested in the Governor. The Governor
shall see that the law is faithfully executed.‖
        Article V, section 13 of the California Constitution provides in relevant
part: ―Subject to the powers and duties of the Governor, the Attorney General
shall be the chief law officer of the State. It shall be the duty of the Attorney
General to see that the laws of the State are uniformly and adequately enforced.‖
21       Government Code section 12511 provides in relevant part: ―The Attorney
General has charge, as attorney, of all legal matters in which the State is interested
. . . .‖
         Government Code, section 12512 provides: ―The Attorney General shall
attend the Supreme Court and prosecute or defend all causes to which the State, or
any State officer is a party in his or her official capacity.‖
         Code of Civil Procedure, section 902.1 authorizes the Attorney General to
intervene and participate in any appeal in any proceeding in which a state statute
or regulation has been declared unconstitutional by a court.




                                           44
only person or entity that may assert the state‘s interest in the validity of a state
law in a proceeding in which the law‘s validity is at issue.
       The State of California, of course, is composed of three branches of
government, a great number of elected and appointed public officials, and myriad
state and local agencies, boards, and public entities. In many instances the
interests of two or more public officials or entities may conflict and give rise to
differing official views as to the validity or proper interpretation of a challenged
state law. In such instances, it is not uncommon for different officials or entities
to appear in a judicial proceeding as distinct parties and to be represented by
separate counsel, each official or entity presenting its own perspective of the
state‘s interest with regard to the constitutional challenge or proposed
interpretation at issue in the case.
       The case of Amwest, supra, 11 Cal.4th 1243, provides an apt illustration. In
Amwest, shortly after the voters approved Proposition 103 — a broad insurance
reform initiative measure that, among other things, required a rollback of
insurance rates — the plaintiff insurer filed a petition for writ of mandate in
superior court, alleging that application of the rate rollback provisions of
Proposition 103 to surety insurers would violate the constitutional rights of such
insurers. The petition named the Governor, the Attorney General, the State Board
of Equalization, and the Insurance Commissioner as defendants. While the
proceeding was pending in superior court, the Legislature enacted a statute —
Insurance Code section 1861.135 — that purported to exempt surety insurers from
the rate rollback provisions of Proposition 103. The validity of the new statute
was called into question in the Amwest proceeding, because there was a dispute
whether the statute was a constitutionally impermissible attempt to revise
Proposition 103 without submitting the revision to a vote of the people (see Cal.
Const., art. II, § 10, subd. (c)) or instead whether the statute furthered the purpose

                                           45
of Proposition 103 and thus was permissible under the explicit terms of
Proposition 103 itself. (See Amwest, supra, at p. 1247.)
       Although Amwest is one of the many California cases, cited above, in
which an initiative proponent was permitted to intervene as a formal party and to
appeal an adverse decision (see ante, at pp. 29-31), Amwest is also a case in which
the named government defendants themselves took conflicting positions regarding
the validity of the new statute. In that case, the Governor, the Attorney General,
and the State Board of Equalization — all represented by the Attorney General —
maintained that the new statute was constitutionally valid. By contrast, the
Insurance Commissioner — represented by separate counsel — took the position
that the new statute did not further the purpose of Proposition 103 and was invalid.
(See Amwest, supra, 11 Cal.4th at p. 1251, fn. 8.) Although some of the
government defendants in Amwest (the Governor, the Attorney General and the
State Board of Equalization) were defending the validity of the new statutory
measure adopted by the Legislature whereas the remaining government defendant
(the Insurance Commissioner) was defending the integrity of the voter-approved
initiative measure, each government defendant could accurately be described as
asserting the state‘s interest in the validity and proper application and
interpretation of a duly enacted state law. In that proceeding, the Attorney
General was not the sole or exclusive representative of the state‘s interest in the
validity and proper interpretation of a duly enacted state statute.
       As Amwest illustrates, it is hardly uncommon for public officials or entities
to take different legal positions with regard to the validity or proper interpretation
of a challenged state law. (See, e.g., In re Marriage Cases, supra, 43 Cal.4th 757
[Prop. 22]; Legislature v. Eu, supra, 54 Cal.3d 492, 500 [Prop. 140]; Amador
Valley Joint Union High Sch. Dist. v. State Bd. of Equalization (1978) 22 Cal.3d
208 [Prop. 13].)

                                          46
       Moreover, even when there is neither a conflict of interest nor a difference
of opinion among the government officials or entities named in the litigation, in
those instances in which the Attorney General or another public official declines to
defend a state statute or constitutional provision in a court proceeding because of
that official‘s view that the challenged provision is unconstitutional, other public
officials or entities, represented by separate counsel, have been permitted to assert
the state‘s interest in defending the challenged law. (See, e.g., Connerly v. State
Personnel Bd., supra, 37 Cal.4th 1169, 1174.) Permitting other officials to present
legal arguments in defense of a challenged state law when the Attorney General
has declined to do so does not mean that the Attorney General has violated his or
her duty or acted improperly in declining to defend the law. Even when the
Attorney General has discretion to decline to defend a challenged law or to appeal
a lower court ruling invalidating the law, the Attorney General‘s decision to
exercise discretion in that fashion does not preclude other officials or entities from
defending the challenged law or appealing an adverse judgment. Although the
Attorney General‘s legal judgment may appropriately guide that official‘s own
discretionary actions, the validity or proper interpretation of a challenged state
constitutional provision or statute is, of course, ultimately a matter to be
determined by the courts, not the Attorney General. (Cf., e.g., Lockyer v. City and
County of San Francisco (2004) 33 Cal.4th 1055.) We are aware of no case that
has held or suggested that the Attorney General may preclude others from
defending a challenged state law or from appealing a judgment invalidating the
law when the Attorney General has declined to provide such a defense or take an
appeal.22

22   Plaintiffs‘ reliance on the Court of Appeal‘s ruling in Beckley v.
Schwarzenegger (Sept. 1, 2010, No. C065920), summarily denying a petition for
                                                            (footnote continued on next page)


                                          47
        Thus, the constitutional and statutory provisions relating to the Attorney
General‘s authority and responsibilities do not preclude others from asserting the
state‘s interest in the validity of a challenged law.
                                            2.
        Plaintiffs next argue that appearing in court to assert the state‘s interest in
the validity of a challenged law or to appeal a judgment invalidating the law is
exclusively an executive branch function. Because the authority to propose and
adopt state constitutional amendments or statutes embodied in the initiative
provisions of the California Constitution is essentially a legislative authority (see,
e.g., Professional Engineers in California Government v. Kempton (2007) 40
Cal.4th 1016, 1038; AFL-CIO v. Eu (1984) 36 Cal.3d 687, 715), plaintiffs
maintain that it would violate the separation of powers doctrine to permit the
official proponents of an initiative to assert the state‘s interest in defending a
challenged measure.
        Past authority, however, does not support plaintiffs‘ claim that appearing as
a party in court to assert the state‘s interest in the validity of a challenged law is
exclusively an executive function. In INS v. Chadha (1983) 462 U.S. 919
(Chadha), for example, the United States Supreme Court stated emphatically:
―We have long held that Congress is the proper party to defend the validity of a

(footnote continued from previous page)

writ of mandate that sought to compel the Governor and the Attorney General to
file notices of appeal from the federal district court‘s decision in Perry, is
misplaced. The question whether the Governor or the Attorney General has
discretion to decline to defend a challenged law or to appeal a lower court ruling
invalidating the law is totally distinct from the issue whether some other official or
individual has standing to do so, and thus the order in Beckley has no bearing on
the determination whether the official proponents of an initiative have standing to
file such an appeal.




                                           48
statute when an agency of government, as a defendant charged with enforcing the
statute, agrees with plaintiffs that the statute is inapplicable or unconstitutional.‖23
(Chadha, at p. 940.) And, as discussed earlier in this opinion, the United States
Supreme Court held in Karcher, supra, 484 U.S. 72, that, when authorized by state
law, leaders of a state‘s legislative branch are permitted to appear as parties to
assert the state‘s interest in the validity of a challenged statute when the state‘s
executive officials decline to do so.24
       Although we are not aware of any California case in which the Legislature
has appeared as a formal party to defend a challenged state law when the Attorney

23      In Chadha, a federal statutory provision that authorized either house of
Congress, by resolution of that house alone, to invalidate a decision by the
Immigration and Naturalization Service (INS) to allow a particular deportable
alien to remain in the United States was challenged as a violation of the separation
of powers doctrine. In that proceeding, the INS — represented by the United
States Attorney General — agreed with the petitioner alien‘s claim that the one-
house veto provision was unconstitutional, and Congress was permitted to
intervene in the Court of Appeals to defend the challenged statute. When the case
reached the Supreme Court, the high court explicitly held that ―Congress is both a
proper party to defend the constitutionality of [the challenged statute] and a proper
petitioner under 28 U.S.C. § 1254(1).‖ (Chadha, supra, 462 U.S. at p. 939.)
24      The propriety of congressional or legislative participation in court
proceedings in defense of a challenged statute is also illustrated by the
circumstances surrounding the United States Attorney General‘s recent decision to
cease defending the validity of a provision of the federal Defense of Marriage Act
(1 U.S.C. § 7) in court actions challenging that statute. At the same time the
Attorney General announced that he would no longer defend the statute in
question because he and the President of the United States had concluded that the
measure was unconstitutional, the Attorney General stated: ―I have informed
Members of Congress of this decision, so Members who wish to defend the statute
may pursue that option. The Department will also work closely with the courts to
ensure that Congress has a full and fair opportunity to participate in pending
litigation.‖ (Statement of the Atty. Gen. on Litigation Involving the Defense of
Marriage Act (Feb. 23, 2011)  [as of Nov. 17, 2011].)




                                           49
General or other public officials have declined to do so, plaintiffs have cited no
case that supports the claim that it would violate the separation of powers doctrine
embodied in the California Constitution for the Legislature to provide such a
defense when other public officials decline to do so. In a number of California
cases, the Legislature or one of its constituent houses has appeared as a party in
litigation challenging the validity of a proposed or adopted initiative or
referendum measure (see, e.g., Senate of the State of Cal. v. Jones, supra, 21
Cal.4th 1142, 1156, fn. 9; Legislature v. Eu, supra, 54 Cal.4th 492; Legislature v.
Deukmejian, supra, 34 Cal.3d 658; Assembly v. Deukmejian, supra, 30 Cal.3d
638) — often in instances in which the Attorney General or other executive
officials took a position contrary to the Legislature‘s regarding the validity of the
measure (see, e.g., Legislature v. Eu, supra, 54 Cal.4th 492; Legislature v.
Deukmejian, supra, 34 Cal.3d 658; Assembly v. Deukmejian, supra, 30 Cal.3d
638). These cases belie any suggestion that such action by the Legislature in any
way usurped or interfered with the executive officials‘ performance of their
executive function. (See also Californians for an Open Primary v. McPherson
(2006) 38 Cal.4th 735 [Legislature, represented by separate counsel, appeared as
real party in interest to defend validity of voter-approved constitutional
amendments submitted to electorate by Legislature]; Kopp v. Fair Pol. Practices
Com., supra, 11 Cal.4th 607, 614 [Legislature permitted to intervene to defend the
validity of the defendant commission‘s actions when the commission itself took a
neutral position with respect to the challenge to its actions].)
       Accordingly, we find no merit in plaintiffs‘ claim that appearing in court to
assert the state‘s interest in the validity of a challenged law is exclusively an
executive function or that it would violate the separation of powers doctrine to
permit the official proponents of an initiative to assert the state‘s interest in the
validity of the initiative in a judicial proceeding in which the validity of the

                                           50
measure is challenged. Furthermore, because there is no reason to doubt that the
California Legislature, like the United States Congress in Chadha, supra, 462 U.S.
919, or the New Jersey Legislature in Karcher, supra, 484 U.S. 72, would have
authority to step in to assert the state‘s interest in the validity of a statute enacted
by the Legislature if the state‘s executive officials have declined to defend the
statute‘s validity in a court proceeding, we conclude that the people are no less
entitled to have the state‘s interest in the validity of a voter-approved initiative
asserted on their behalf when public officials decline to defend the measure.
                                            3.
       Plaintiffs also raise another, somewhat related, separation of powers claim,
contending that permitting an initiative proponent to assert the state‘s interest in
the validity of a challenged initiative measure will interfere with the Attorney
General‘s exercise of the powers of his or her office in representing the state‘s
interest. Our recognition that official initiative proponents are authorized to assert
the state‘s interest in an initiative‘s validity when public officials have declined to
defend the measure, however, does not mean, as plaintiffs suggest, that the
proponents are authorized to ―override‖ the Attorney General‘s or other public
officials‘ authority to make their own decisions regarding the defense of the
measure. As we have discussed, in many past cases initiative proponents have
been permitted to participate as formal parties defending an initiative measure
along with the public officials named as defendants, and in those instances each
party has been permitted to proffer its own arguments and control its own actions
in defense of the initiative.
       Similarly, the ability of official initiative proponents to defend a challenged
initiative measure on behalf of the state is not inconsistent with the discretion the
Attorney General may possess to decline to defend a challenged measure or to
decline to appeal from an adverse judgment when the Attorney General is of the

                                           51
view that a challenged initiative measure is unconstitutional. (Cf. State of
California v. Superior Court (1986) 184 Cal.App.3d 394.) As already discussed,
even when the Attorney General has discretion to decline to defend a state
constitutional provision or statute in a court proceeding challenging the measure,
the Attorney General does not have authority to prevent others from mounting a
defense on behalf of the state‘s interest in the validity of the measure. For
example, in the underlying proceedings in the Perry litigation, had any of the other
public officials who were named as defendants chosen to present a substantive
defense of the challenged measure or to appeal the adverse judgment entered by
the trial court, the Attorney General could not have prevented that public official
from presenting a defense or filing an appeal and could not persuasively maintain
that the presentation of such a defense or the filing of such an appeal by another
defendant would constitute an improper interference with the Attorney General‘s
exercise of his or her official authority. By the same token, the authority of
official initiative proponents to participate as a formal party to defend a challenged
initiative, and to appeal a judgment invalidating the measure, does not improperly
interfere with the Attorney General‘s authority and does not violate the separation
of powers doctrine.
                                           4.
       Plaintiffs also contend that because the official proponents of an initiative
measure are private individuals who have not been elected to public office, take no
oath to uphold the California Constitution or laws, cannot be recalled or
impeached, and are not subject to the conflict of interest rules or other ethical
standards that apply to public officials, they cannot properly assert the state‘s
interest in the validity of a challenged initiative measure.
       Our determination that the official proponents of an initiative are authorized
to assert the state‘s interest in the validity of the initiative measure when public

                                          52
officials have declined to defend the measure, however, does not mean that the
proponents become de facto public officials or possess any official authority to
enact laws or regulations or even to directly enforce the initiative measure in
question. Rather, the authority the proponents possess in this context is simply the
authority to participate as a party in a court action and to assert legal arguments in
defense of the state‘s interest in the validity of the initiative measure when the
public officials who ordinarily would assert the state‘s interest in the validity of
the measure have not done so. This authority is extremely narrow and limited and
does not imply any authority to act on behalf of the state in other respects.
Because of the limited nature of the proponents‘ authority, they are properly
subject to the same ethical constraints that apply to all other parties in a legal
proceeding.
       As discussed above, we recognized in Building Industry Assn., supra, 41
Cal.3d at page 822, that because of the fundamental purpose and unique nature of
the initiative process — a process designed to give the people of California the
authority to directly adopt constitutional amendments or statutes that their elected
officials have refused or declined to adopt and may often oppose — there is an
increased risk, even when public officials are defending a challenged initiative
measure, that the public officials may fail to defend the measure with vigor. As a
consequence, we indicated in Building Industry Assn. that even in such
circumstances a court generally should permit the official proponents of an
initiative to intervene in the proceeding ―to guard the people‘s exercise of
initiative power.‖ (Ibid.) When public officials totally decline to defend a
challenged initiative measure, the state‘s interest in the initiative‘s validity would
go completely undefended, and the voters who enacted the initiative measure into
law would be entirely deprived of having the state‘s interest in the initiative‘s
validity asserted on their behalf, unless some private individual or entity is

                                          53
permitted to assert that interest on the voters‘, that is to say, the people‘s, behalf.
Because of their special relationship to the initiative measure, the official
proponents of the measure are the most obvious and logical private individuals to
ably and vigorously defend the validity of the challenged measure on behalf of the
interests of the voters who adopted the initiative into law, and thus to assert the
state‘s interest in the initiative‘s validity when public officials have declined to do
so.
       Moreover, even outside the initiative context it is neither unprecedented nor
particularly unusual under California law for persons other than public officials to
be permitted to participate as formal parties in a court action to assert the public‘s
or the state‘s interest in upholding or enforcing a duly enacted law. For example,
under the so-called ―public interest‖ exception in mandate actions, private citizens
have long been authorized to bring a mandate action to enforce a public duty
involving the protection of a public right in order to ensure that no government
body impairs or defeats the purpose of legislation establishing such a right. (See,
e.g., Green v. Obledo (1981) 29 Cal.3d 126, 144-145; Common Cause v. Board of
Supervisors (1989) 49 Cal.3d 432, 439; see generally 8 Witkin, Cal. Procedure
(5th ed. 2008) Extraordinary Writs, § 84, pp. 970-973.) Similarly, under the well-
established private attorney general doctrine, private individuals are permitted to
act in support of the public interest by bringing lawsuits to enforce state
constitutional or statutory provisions in circumstances in which enforcement by
public officials may not be sufficient. (See, e.g., Serrano v. Priest (1977) 20
Cal.3d 24, 42-47; Woodland Hills Residents Assn., Inc. v. City Council (1979) 23
Cal.3d 917, 933, 941-942.)25 Indeed, the authority of the official proponents of an

25    We note that in both the public interest and private attorney general
contexts, the authority of private individuals to act on behalf of the public interest
                                                             (footnote continued on next page)


                                           54
initiative to assert the state‘s interest in the present context is a more modest
authority than the authority exercised by private individuals under either the
public-interest mandate exception or the private attorney general doctrine, because
under those doctrines private individuals are authorized to act affirmatively on
behalf of the public and institute proceedings to enforce a public right, whereas the
authority possessed by the official initiative proponents in the present context is
simply a passive, defensive authority to step in to assert the state‘s interest in the
validity of a challenged measure when the initiative has been challenged by others
in a judicial proceedings and public officials have declined to defend the measure.
        In sum, even though the official proponents of an initiative measure are not
public officials the role they play in asserting the state‘s interest in the validity of
an initiative measure in this judicial setting does not threaten the democratic
process or the proper governance of the state, but, on the contrary, serves to
safeguard the unique elements and integrity of the initiative process.
                                            5.
        Finally, plaintiffs suggest that a determination that the official proponents
of an initiative are authorized to assert the state‘s interest in the validity of a
challenged initiative in a court proceeding will result in untoward consequences in
other contexts.
        For example, plaintiffs contend that if official initiative proponents are
permitted to assert the state‘s interest in an initiative‘s validity and to appeal an


(footnote continued from previous page)

under California law was initially recognized by judicial decision notwithstanding
the absence of any specific constitutional or statutory provision expressly granting
such authority. (See, e.g., Green v. Obledo, supra, 29 Cal.3d at pp. 144-145, and
cases cited; Serrano v. Priest, supra, 20 Cal.3d at pp. 45-47.)




                                            55
adverse judgment when the Attorney General and other public officials have
declined to do so, the proponents‘ action in filing an appeal may subject the state
to substantial monetary liability for attorney fees should the proponents‘ efforts in
support of the challenged measure prove unsuccessful. The question of who
should bear responsibility for any attorney fee award in such circumstances,
however, is entirely distinct from the question whether the official proponents of
an initiative are authorized to assert the state‘s interest in the validity of a
challenged initiative measure and is not before us in this proceeding. Our
conclusion that official initiative proponents are authorized to assert the state‘s
interest in the validity of a challenged initiative measure when public officials
decline to do so does not mean that any monetary liability incurred as a result of
the proponents‘ actions should or must be borne by the state. The attorney fee
issue can properly be addressed if and when the question arises in the future. (Cf.
Connerly v. State Personnel Bd., supra, 37 Cal.4th at pp. 1178-1179
[distinguishing status of intervener initiative proponents from that of amicus curiae
in concluding that amicus curiae could not properly be held liable for private-
attorney-general attorney fee award].)
       Similarly, we have no occasion in this case to address other legal questions
that may arise in future cases if there is a conflict between the positions taken by
initiative proponents and by other defendants who are appearing on behalf of the
state. The issue before us is limited to the question whether official initiative
proponents are authorized to appear as parties to assert the state‘s interest in the
validity of an initiative measure when the public officials who ordinarily provide
such a defense have declined to do so. The numerous cases discussed above in
which initiative proponents, Congress, or state legislative leaders have been
permitted to intervene to present legal arguments regarding the validity and proper
interpretation of a challenged law refute the claim that permitting an initiative‘s

                                            56
official proponents to participate on this basis is unworkable or will inevitably
result in detrimental consequences.
                             C. Out-of-state Decisions
       As the foregoing discussion indicates, in reaching the conclusion that the
official proponents of an initiative are authorized under California law to defend a
challenged initiative measure and to appeal from a judgment invalidating the
measure when public officials decline to defend the initiative, we have relied upon
the history and purpose of the initiative provisions of the California Constitution
and upon the numerous California decisions that have uniformly permitted the
official proponents of initiative measures to appear as parties and defend the
validity of the measures they have sponsored.
       In addition, we note that in recent years each of the two other state supreme
courts that has addressed the question whether the official proponents of an
initiative measure have standing under state law to intervene in an action
challenging the validity of the initiative measure has concluded that, under each
state‘s respective law, initiative proponents generally are authorized to intervene
as of right in such an action in state court.
                                           1.
       In Alaskans for a Common Language v. Kritz (Alaska 2000) 3 P.3d 906
(Alaskans for a Common Language), the issue of standing arose in an action
challenging the validity of a voter-approved initiative measure that — like the
Arizona initiative involved in Arizonans for Official English, supra, 520 U.S. 43
(see ante, at pp. 18-20) — provided that English shall be used by all public
agencies in all government functions and actions and in the preparation of all
official public documents and records. Two organizations — the first, the official
proponents of the initiative measure in Alaska, and the second, a national
organization (U.S. English) that supported the Alaska measure — sought to

                                           57
intervene as formal parties in the trial court proceedings, but the trial court denied
both requests on the ground that the interests of the would-be interveners were
adequately represented by the government defendants who were defending the
initiative measure in the proceeding. Both organizations appealed the trial court‘s
ruling denying intervention. On appeal, the Alaska Supreme Court reversed the
trial court‘s ruling insofar as it denied intervention by the official proponents of
the measure but affirmed the lower court ruling insofar as it denied intervention by
the other organization.
       In analyzing the question of the official proponents‘ right to intervene, the
Alaska Supreme Court noted that prior to the vote on the initiative measure at
issue in that case, the Attorney General‘s Office had raised potential questions
regarding the constitutionality of the measure and the Governor had personally
opposed the measure during the election campaign. (Alaskans for a Common
Language, supra, 3 P.3d at pp. 909-910.) Nonetheless, observing that courts
generally ―recognize a presumption of adequate representation when government
entities are parties to a lawsuit because those entities are charged by law with
representing the interests of the people‖ (id. at p. 913), the Alaska Supreme Court
stated that ―[b]ased on the presumption of adequate government representation, we
presume the Attorney General‘s Office would not fail to defend the
constitutionality of the initiative energetically and capably. Based on that same
presumption, we also presume that the governor would not interfere.‖ (Id. at
p. 914.)
       The court in Alaskans for a Common Language, supra, 3 P.3d 906, went on
to explain, however, that despite the court‘s presumption that the government
defendants would energetically and capably defend the challenged measure,
inasmuch as the initiative proponents had ―used the process of direct legislation to
enact a law that the executive branch questioned and opposed[,] [t]hey cannot be

                                          58
faulted for wanting to guarantee that the initiative is defended zealously or for
trying to ensure that the credibility of institutional arguments in favor of the
initiative is not diminished by the previous comments from the executive branch.
To them, and to the public in sympathy with the initiative, the governor‘s
opposition and the Attorney General Office‘s questions . . . during the campaign,
could create an appearance of adversity. Every strategic decision made by the
Attorney General‘s Office in defending the legislation might be publicly
questioned and second-guessed by the initiative‘s sympathizers. That this
suspicion may be unfounded does not make it less inevitable.‖ (3 P.3d at p. 914.)
       The Alaska Supreme Court went on to conclude: ―Here, because of the
nature of direct legislation through the initiative process, the possible appearance
of adversity of interest is sufficient to overcome the presumption of adequate
representation. Indeed, we believe that an [initiative] sponsor’s direct interest in
legislation enacted through the initiative process and the concomitant need to
avoid the appearance of adversity will ordinarily preclude courts from denying
intervention as of right to a sponsoring group.‖ (Alaskans for a Common
Language, supra, 3 P.3d at p. 914, italics added.)26 Accordingly, the court held
that the trial court erred in denying intervention by the official proponents of the
initiative measure and reversed that portion of the trial court‘s ruling.

26     The court added a narrow qualification to its broad holding that initiative
proponents are entitled to intervene in such litigation as a matter of right,
explaining that ―Alaska courts should retain discretion to deny intervention in
exceptional cases, because [the relevant Alaska statute relating to initiative
sponsors] places no limit on the number of initiative sponsors and therefore
potentially opens the door to an unlimited number of motions for intervention. As
an alternative to limiting intervention in those cases, courts may instead choose to
reduce duplication by requiring those sponsors with substantially similar interests
to consolidate their briefing and to participate through lead counsel.‖ (Alaskans
for a Common Language, supra, 3 P.3d at p. 914.)



                                          59
       The Alaska Supreme Court reached a contrary conclusion, however, with
respect to the other organization that had sought intervention in the trial court.
Pointing out that ―[t]he record fails to show, and U.S. English has not asserted,
that its directors, officers, or incorporators were sponsors of the initiative in
Alaska or were members of the initiative committee‖ (Alaskans for a Common
Language, supra, 3 P.3d at p. 916), the court found that ―U.S. English has not
established that its interest is any greater than a generalized interest of a political
nature‖ (ibid.). It held that the organization did not qualify for intervention as a
matter of right and that the trial court did not abuse its discretion in denying
permissive intervention. (Ibid.)
                                           2.
       In Sportsmen for I-143 v. Fifteenth Jud. Court (Mont. 2002) 40 P.3d 400
(Sportsmen for I-143), the Montana Supreme Court similarly addressed the
general issue ―whether the primary proponent of a ballot initiative has a legally
protectable interest sufficient to allow it to intervene in a case challenging the
resulting statute.‖ (Id. at p. 402.) As in Alaskans for a Common Language, supra,
3 P.3d 906, in Sportsmen for I-143 the trial court had denied a motion to intervene
by the sponsors of the challenged initiative measure on the ground that the
government defendant named in the proceeding — there, the Montana Department
of Fish, Wildlife, and Parks — could adequately defend the measure. Although in
that instance there was little reason to suspect that the named government
defendant would not vigorously defend the initiative measure and the resulting
legislation the initiative had engendered, the Montana Supreme Court nonetheless
observed that the initiative proponents ―who actively drafted and supported I-143
may be in the best position to defend their interpretation of the resulting
legislation‖ (40 P.3d at p. 403) and held that, as a general matter, initiative



                                           60
proponents ―are entitled to intervene as a matter of right‖ in an action challenging
the validity of the measure they have sponsored. (Ibid., italics added.)27
                                   IV. Conclusion
       In response to the question submitted by the Ninth Circuit, we conclude, for
the reasons discussed above, that when the public officials who ordinarily defend a
challenged state law or appeal a judgment invalidating the law decline to do so,
under article II, section 8 of the California Constitution and the relevant provisions
of the Elections Code, the official proponents of a voter-approved initiative
measure are authorized to assert the state‘s interest in the initiative‘s validity,
enabling the proponents to defend the constitutionality of the initiative and to
appeal a judgment invalidating the initiative.
                                                    CANTIL-SAKAUYE, C. J.
WE CONCUR:

KENNARD, J.
BAXTER, J.
WERDEGAR, J.
CHIN, J.
CORRIGAN, J.
LIU, J.




27     We note that both Alaskans for a Common Language, supra, 3 P.3d 906,
and Sportsmen for I-143, supra, 40 P.3d 400, were decided after the United States
Supreme Court‘s decision in Arizonans for Official English, supra, 520 U.S. 43.
Those decisions confirm that the federal high court‘s decision in Arizonans for
Official English imposes no impediment to a state court‘s determination that,
under state law, an initiative proponent has the authority to intervene as of right in
an action in state court challenging the validity of an initiative measure.



                                           61
                 CONCURRING OPINION BY KENNARD, J.



       While joining fully in the court‘s unanimous opinion authored by the Chief
Justice, I write separately to highlight the historical and legal events that have led
to today‘s decision and to explain why I concur in that decision.
                                           I
       This case marks the fourth time in recent years that this court has addressed
issues related to the ongoing political and legal struggle about whether same-sex
marriages should be recognized as valid in California. In 2004, this court held that
San Francisco public officials exceeded their authority when they issued marriage
licenses to same-sex couples without a prior judicial determination of the
constitutionality of a California statute restricting marriage to heterosexual
couples. (Lockyer v. City and County of San Francisco (2004) 33 Cal.4th 1055
(Lockyer).) Agreeing with the majority that, within our state government,
determining the constitutional validity of state statutes is a task reserved to the
judicial branch, I joined in that decision, except insofar as it declared void some
4,000 same-sex marriages performed in reliance on licenses issued in San
Francisco. (Id. at p. 1125 (conc. & dis. opn. of Kennard, J.).) My separate
opinion in Lockyer explained that because the persons whose marriages were at
issue were not before this court, and because judicial proceedings to determine the
constitutionality of California laws barring same-sex marriage were then pending



                                           1
in other California courts, I would have refrained from determining the validity of
those marriages. (Ibid.)
       Thereafter, in May 2008, this court held that California‘s statutory law
denying same-sex couples the right to marry violated the privacy, due process, and
equal protection provisions of our state Constitution as it then read. (In re
Marriage Cases (2008) 43 Cal.4th 757 (Marriage Cases).) In addition to signing
the majority opinion there, I wrote separately to explain in my own words why I
rejected the argument that whether same-sex couples should be allowed to marry
presented essentially ―a social or political issue inappropriate for judicial
consideration.‖ (Id. at p. 859 (conc. opn. of Kennard, J.).) I wrote that ―courts
alone must decide whether excluding individuals from marriage because of sexual
orientation can be reconciled with our state Constitution‘s equal protection
guarantee.‖ (Id. at p. 860.)
       Six months later, in November 2008, California‘s voters approved
Proposition 8, an initiative that amended California‘s Constitution by adding a
new provision expressly limiting marriage to heterosexual couples. (Cal. Const.,
art. I, § 7.5.) In May 2009, this court rejected state constitutional challenges to
Proposition 8, determining that it had been validly enacted by the procedures
prescribed for constitutional amendments, rather than the more rigorous
procedures prescribed for constitutional revisions, and determining also that
Proposition 8 did not violate the separation of powers doctrine. (Strauss v. Horton
(2009) 46 Cal.4th 364 (Strauss).) This court in that case also decided that
Proposition 8 did not invalidate any marriages performed before its effective date.
(Strauss, at p. 474.) I signed the court‘s opinion and wrote a concurring opinion in
which I explained that although interpreting existing state constitutional provisions
is a judicial responsibility, the voters retain legislative authority to alter the
California Constitution‘s language and thereby to ―enlarge or reduce the personal

                                            2
rights that the state Constitution as so amended will thereafter guarantee and
protect.‖ (Id. at p. 476 (conc. opn. of Kennard, J.).)
       In May 2009, shortly before this court issued its opinion rejecting the state-
law challenges to Proposition 8 (Strauss, supra, 46 Cal.4th 364), four individuals
brought an action in federal district court challenging Proposition 8 on federal
constitutional grounds. Named as defendants were the Governor, California‘s
Attorney General, and California‘s Director of Public Health. None of those state
public officials, however, litigated in defense of Proposition 8. The Governor and
the Director of Public Health declined to take any position on the merits, while the
Attorney General took the position that Proposition 8 violates the United States
Constitution. The federal district court permitted Proposition 8‘s official
proponents to intervene, and it was they, and they alone, who defended the
measure during the ensuing nonjury trial. (See maj. opn., ante, at pp. 7-10.)
       After the trial, the federal district court issued an opinion concluding that
Proposition 8 violates both the due process and the equal protection clauses of the
federal Constitution. Only the initiative proponents appealed, to the United States
Court of Appeals for the Ninth Circuit, which issued an order asking this court to
decide, as a matter of state law, whether proponents of an initiative that the voters
approved have either a ―particularized interest‖ in the initiative‘s validity or the
authority to ―assert the state‘s interest‖ in defending the initiative. (See maj. opn.,
ante, at pp. 10-13.) Without deciding whether initiative proponents have a
―particularized interest‖ in the initiative‘s validity, this court‘s unanimous opinion
holds that under California law the official proponents of a voter-approved
initiative have authority to ―assert the state‘s interest‖ in the validity of that
initiative, and to appeal a judgment invalidating the initiative, when state officials
have declined to do so. (Maj. opn., ante, at pp. 5, 61.)



                                            3
                                           II
       I agree with today‘s holding and with the reasoning of the court‘s
unanimous opinion. I briefly explain why.
       As the majority opinion in Strauss pointed out, this court‘s decisions in the
three earlier same-sex marriage cases illustrate the proper roles of, and the
limitations imposed upon, each branch of California‘s government — the
executive, the legislative, and the judicial — under our state Constitution.
(Strauss, supra, 46 Cal.4th 364, 385.) Lockyer shows that the role of California‘s
executive branch officials is to enforce statutory laws, which they must treat as
valid, regardless of their personal views, unless and until the judiciary has
determined otherwise. (Lockyer, supra, 33 Cal.4th 1055, 1068.) Marriage Cases
shows that the role of California‘s legislative branch is to enact statutes that are
consistent with California‘s Constitution, which among other things guarantees the
rights to privacy, due process, and equal protection of the laws. (Marriage Cases,
supra, 43 Cal.4th 757, 779-785, 855-856.) Strauss shows that the role of
California‘s judicial branch is to interpret existing state statutory and constitutional
provisions, a power and responsibility that is subject to the limitation that the
electorate, through the power of the initiative, can amend the state Constitution to
override, from that time forward, the court‘s ruling. (Strauss, supra, at pp. 385,
391-392.)
       This case raises an issue of similar importance to a proper understanding of
our state governmental structure under California‘s Constitution: When the
voters, through the exercise of their constitutionally guaranteed initiative power,
have enacted a new statute or have amended the state Constitution, and the validity
of that initiative is challenged in a judicial proceeding, who may appear in court to
defend the initiative?



                                           4
       California‘s state trial and appellate courts have routinely permitted
initiative proponents to defend an initiative‘s validity, and to appeal from a
judgment holding an initiative invalid, particularly when state officials have
declined to do so. (See maj. opn., ante, at pp. 28-31.) The two main reasons for
this standard practice are easily stated.
       First, the validity of a duly enacted state initiative measure (particularly one
that amends the state Constitution, as Proposition 8 does) is a matter of great
public importance that can be determined only through judicial proceedings. Such
proceedings are most likely to produce a result that will be reliable, and that the
public will find acceptable, if the issues are thoroughly and vigorously litigated.
As the court‘s opinion notes (maj. opn., ante, at pp. 40-43), initiative proponents
generally have the motivation and the resources to litigate thoroughly and
vigorously in defense of initiative measures they have sponsored (particularly
when state officials have declined to do so), and thereby to assist the courts in a
way that is vital to the integrity of the entire process.
       Second, the initiative power was added to the state Constitution in 1911
(Cal. Const., art. II, §§ 8, 10) because of the view, widely held among California‘s
voters, that the Legislature and state officials had become so dependent on special
interests that they were unable or unwilling to take actions that the public interest
required. To give those same state officials sole authority to decide whether or not
a duly enacted initiative will be defended in court would be inconsistent with the
purpose and rationale of the initiative power, because it would allow public
officials, through inaction, effectively to annul initiatives that they dislike.1 (See
Building Industry Assn. v. City of Camarillo (1986) 41 Cal.3d 810, 822.)

1      At this point a note of caution is in order. When the named defendant in a
lawsuit brought in a California state court declines to present a defense, and no
                                                            (footnote continued on next page)


                                            5
        Is this explanation sufficient to answer the question that the Ninth Circuit
posed to this court, which is whether proponents of an initiative that the voters
approved have either a ―particularized interest‖ in the initiative‘s validity or the
authority to ―assert the state‘s interest‖ in defending the initiative? More
specifically, does it show, as this court‘s opinion holds, that initiative proponents
have authority to ―assert the state‘s interest‖ in the initiative‘s validity? The
answer is ―Yes.‖
        The word ―authority‖ implies that initiative proponents have a right to
defend an initiative in court. Although California‘s state courts generally have
discretion to grant or deny intervention, it would be an abuse of discretion for a
court to deny an initiative proponent‘s motion to intervene when the validity of the
initiative measure is being challenged and California state officials are not actively
defending it. (See maj. opn., ante, at p. 39.) In that situation at least, it is accurate
to state that initiative proponents have authority to intervene so that the integrity of
the initiative process may be preserved and the validity of the initiative measure
may be reliably determined through vigorous litigation at both the trial and
appellate levels of California‘s judicial system.
(footnote continued from previous page)

party intervenes to assert a defense to the plaintiff‘s claim, two different and
opposite results are possible, depending on the particular circumstances. The
plaintiff may win by default, resulting in entry of a default judgment or stipulated
judgment granting the requested relief. (See, e.g., Code Civ. Proc., §§ 585 et seq.,
664.6.) But the trial court may decide instead that without a genuine dispute
between the parties, judicial action is unnecessary and inappropriate, resulting in a
dismissal of the action without entry of any judgment. (See id., § 1061; Common
Cause v. Board of Supervisors (1989) 49 Cal.3d 432, 439; Pacific Legal
Foundation v. California Coastal Com. (1982) 33 Cal.3d 158, 170-171.) Because
the present matter concerns only the narrowly framed question posed by the Ninth
Circuit, which of these two approaches should apply in any particular case is an
issue not before this court here.



                                            6
                                           III
       The authority possessed by the official proponents of an initiative measure
to assert the state‘s interest in that initiative‘s validity complements the judiciary‘s
authority to make the final decision on whether the initiative is valid. As I have
stressed in my separate opinions in the earlier same-sex marriages cases,
interpreting state statutes and state constitutional provisions, and determining their
validity, are the responsibility of the government‘s judicial branch. (Strauss,
supra, 46 Cal.4th 364, 476 (conc. opn. of Kennard, J.); Marriage Cases, supra, 43
Cal.4th 757, 860 (conc. opn. of Kennard, J.); Lockyer, supra, 33 Cal.4th 1055,
1125 (conc. & dis. opn. of Kennard, J.).)
       The judicial system is designed to operate through public proceedings in
which adversaries litigate factual and legal issues thoroughly and vigorously.
When an initiative measure is challenged in court, the integrity and effectiveness
of the judicial process require that a competent and spirited defense be presented.
If public officials refuse to provide that defense, the ability of the initiative
proponents to intervene in the pending litigation, and to appeal an adverse
judgment, is inherent in, and essential to the effective exercise of, the
constitutional initiative power. To hold otherwise not only would undermine that
constitutional power, it also would allow state executive branch officials to
effectively annul voter-approved initiatives simply by declining to defend them,
thereby permitting those officials to exceed their proper role in our state
government‘s constitutional structure.




                                            7
       For these reasons, I agree that, when state officials refuse to defend a voter-
approved initiative measure in court, or to appeal a judgment invalidating that
initiative, its official proponents have authority, as a matter of state law, to assert
the state‘s interest in the initiative‘s validity.


                                                     KENNARD, J.




                                              8
See last page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion Perry et al. v. Brown
__________________________________________________________________________________

Unpublished Opinion
Original Appeal
Original Proceeding XXX – on request pursuant to rule 8.548, Cal.Rules of Court
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S189476
Date Filed: November 17, 2011
__________________________________________________________________________________

Court:
County:
Judge:

__________________________________________________________________________________

Counsel:

Law Offices of Andrew P. Pugno, Andrew P. Pugno; Alliance Defense Fund, Brian W. Raum, James A.
Campbell; Cooper and Kirk, Charles J. Cooper, David H. Thompson, Howard C. Neilson, Jr., Nicole J.
Moss and Peter A. Patterson for Interveners and Appellants.

Edwin Meese III; John C. Eastman and Karen J. Lugo for Center of Constitutional Jurisprudence as
Amicus Curiae on behalf of Interveners and Appellants.

Sharon L. Browne, Harold E. Johnson and Damien M. Schiff for Pacific Legal Foundation, Ward Connerly,
Glynn Custred, Ron Unz and The Howard Jarvis Taxpayers Association as Amici Curiae on behalf of
Interveners and Appellants.

Pacific Justice Institute, Kevin T. Snider, Matthew B. McReynolds and Kelly A. Way for Dr. Joshua
Beckley as Amicus Curiae on behalf of Interveners and Appellants.

James Joseph Lynch, Jr., for Margie Reilly as Amicus Curiae on behalf of Interveners and Appellants.

Julie B. Axelrod for Judicial Watch, Inc., as Amicus Curiae on behalf of Interveners and Appellants.

Boise, Schiler & Flexner, David Boies, Jeremy M. Goldman, Theodore H. Uno; Gibson, Dunn & Crutcher,
Theodore B. Olson, Matthew D. McGill, Amir C. Tayrani, Theodore J. Boutrous, Jr., Christopher D.
Dussealt and Enrique A. Monagas for Plaintiffs and Respondents.

Kendall Brill & Klieger, Laura W. Brill, Nicholas F. Daum, Clifford S. Davidson and Ashlee R. Lynn for
Jon B. Eisenberg and Professor Laurie L. Levenson as Amici Curiae on behalf of Plaintiffs and
Respondents.
Page 2 – S189476 - counsel continued



Miguel Márquez, County Counsel (Santa Clara), Lori E. Pegg, Assistant County Counsel, Juniper L.
Downs, Acting Lead Deputy County Counsel, Jenny S. Yelin, Impact Litigation Fellow; Atchison,
Barisone, Condotti & Kovacevich, John G. Barisone, City Attorney (Santa Cruz); John A. Russo, City
Attorney (Oakland), Barbara J. Parker, Chief Assistant City Attorney; John C. Beiers, County Counsel
(Orange), Glenn M. Levy, Deputy County Counsel; Eric Danly; Dana McRae, County Counsel (Santa
Cruz); and Bruce D. Goldstein County Counsel (Sonoma), for County of Santa Clara, County of Santa
Cruz, City of Oakland, City of Cloverdale, County of San Mateo, City of Santa Cruz and County of
Sonoma as Amici Curiae on behalf of Plaintiffs and Respondents.

Dennis J. Herrera, City Attorney, Therese M. Stewart, Chief Deputy City Attorney, Danny Chou, Chief of
Complex and Special Litigation, Vince Chhabria, Mollie M. Lee and Christine Van Aken, Deputy City
Attorneys, for Intervener and Respondent.

Caldwell, Leslie & Proctor, David C. Codell, Albert Giang, Alastair Agcaoili; Sharon P. Minter; and Jon
W. Davidson for Equality California, National Center for Lesbian Rights and Lambda Legal Defense and
Education Fund, Inc., as Amici Curiae on behalf of Intervener and Respondent.

Greines, Martin, Stein & Richland, Robin Meadow and Cynthia E. Tobisman for League of California
Women Voters of California as Amicus Curiae on behalf of Intervener and Respondent.

Eric Alan Isaacson; Susan Kay Weaver; Stacey M. Kaplan; and Rev. Silvo Nardoni for California Faith for
Equality, California Council of Churches, General Synod of the United Church of Christ, Universal
Fellowship of Metropolitan Community Churches, The Episcopal Bishops of California and Los Angeles,
Progressive Jewish Alliance, Pacific Association of Reform Rabbis, Unitarian Universalist Association and
Unitarian Universalist Legislative Ministry California as Amici Curiae on behalf of Intervener and
Respondent.

Kamala D. Harris, Attorney General, Manuel M. Medeiros, State Solicitor General, David Chaney, Chief
Assistant Attorney General, Douglas J. Woods, Acting Assistant Attorney General, Michael Troncoso,
Senior Counsel, Constance L. LeLouis and Tamar Pachter, Deputy Attorneys General, as Amici Curiae.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Charles J. Cooper
Cooper and Kirk
1523 New Hampshire Avenue, N.W.
Washington, D.C. 20036
(202) 220-9600

Theodore B. Olson
Gibson, Dunn & Crutcher
1050 Connecticut Avenue, N.W.
Washington, D.C. 20036
(202) 955-8500